Case 1:19-cv-02026-FB-CLP Document 45 Filed 04/30/20 Page 1 of 69 PageID #: 475



UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK
------------------------------------------------------------------------------X
KOON CHUN HING KEE SOY & SAUCE FACTORY, LTD,

                          Plaintiff,                                              CASE NO.: 1:19-cv-02026 (FB)(CLP)
                 v.

JESSICA YANG a/k/a YANG XIAO GENG a/k/a
JESSICA QIAO, YI Q. ZHAN a/k/a YI QIANG ZHAN
 a/k/a JIMMY ZHAN, STAR MARK MANAGEMENT, INC.,
GREAT MARK CORPORATION, GREAT KINGSLAND, INC.,
G.K EXOTIC, INC., EZ FANTASY, INC.,
BEAUTY LOVER EXPRESS, INC.,
JOHNSON STORAGE, INC., ZME GALAXY CORP., J & J
GLOBAL USA, INC., and EDMUND ZHAN,

                           Defendants.
----------------------------------------------------------------------------X
                                                 COMPLAINT

        Plaintiff, KOON CHUN HING KEE SOY & SAUCE FACTORY, LTD (hereinafter

“Plaintiff” or “Koon Chun” ), sues Defendants JESSICA YANG a/k/a YANG XIAO GENG a/k/a

JESSICA QIAO, YI Q. ZHAN a/k/a YI QIANG ZHAN a/k/a JIMMY ZHAN, STAR MARK

MANAGEMENT, INC., GREAT MARK CORPORATION, GREAT KINGSLAND, INC., G.K

EXOTIC, INC., EZ FANTASY, INC., BEAUTY LOVER EXPRESS, INC., and, JOHNSON

STORAGE, INC. (hereinafter “Defendants”), for injunctive relief, money damages, declaratory

judgment, fees and costs, including but not limited to disbursements, court expenses and attorneys

fees, and alleges:

                                       JURISDICTION AND VENUE


        1.       This is an action for declaratory judgement, injunctive relief, and money damages,

premised upon piercing the corporate veil of many companies which were opened, operated,

fleeced, and in some instances closed to secret, frustrate, and impede the plaintiff’s enforcement
Case 1:19-cv-02026-FB-CLP Document 45 Filed 04/30/20 Page 2 of 69 PageID #: 476



of the money judgment obtained against co-defendants, YI Q. ZHAN a/k/a YI QIANG ZHAN

a/k/a JIMMY ZHAN, STAR MARK MANAGEMENT, INC., and GREAT MARK.

       2.      This Court is vested with original jurisdiction over this dispute pursuant to 28

U.S.C. Code § 1332, diversity of citizenship, and has supplemental jurisdiction over state law

claims pursuant to 28 U.S.C. § 1367.

       3.      The amount in controversy exceeds the threshold of $75,000, exclusive of interest

and costs.

       4.      Venue is proper and lies in this Court pursuant to 28 U.S.C. §1391 in that the

transaction or occurrence giving rise to this lawsuit occurred in the Eastern District of New York.

       5.      Venue is proper in the Eastern District of New York in that the Subject Property is

located in the State of New York, County of Queens.

                                          THE PARTIES

       6.      At all times material hereto, Plaintiff, KOON CHUN is a company organized under

the Laws of Hong Kong.

       7.      Co-defendant, Yi Q. ZHAN a/k/a YI QIANG ZHAN a/k/a JIMMY ZHAN is a

natural person residing in Queens County, City and State of New York (herfeinafter referred to as

“ZHAN”).

       8.      Co-defendant, JESSICA YANG a/k/a YANG XIAO GENG a/k/a JESSICA QIAO,

is a natural person residing in Queens County, City and State of New York (hereinafter “YANG”).

       9.      Co-defendant, GREAT MARK CORPORATION is a domestic corporation duly

formed on January 16, 2003, with a principal place of business in Queens County, City and State

of New York (hereinafter referred to as “GREAT MARK”).




                                                2
Case 1:19-cv-02026-FB-CLP Document 45 Filed 04/30/20 Page 3 of 69 PageID #: 477



       10.    Co-defendant, STAR MARK MANAGEMENT, INC. is an inactive domestic

corporation formed on December 12, 2000, and was dissolved by Dissolution on June 3, 2005, and

had at all times previously conducted its business in Queens County, City and State of New York

(hereinafter referred to as “STAR MARK”).

       11.    Co-defendant, G.K EXOTIC, INC. is an inactive domestic corporation duly formed

on September 5, 2006, with a principal place of business in Queens County, City and State of New

York, which was dissolved on November 14, 2014 (hereinafter referred to as “G.K EXOTIC”).

       12.    Co-defendant, GREAT KINGSLAND, INC., is an inactive domestic corporation

formed on January16, 2003, and was dissolved by Proclamation on January 27, 2010, and had at

all times previously conducted its business in Queens County, City and State of New York

(hereinafter referred to as “GREAT KINGSLAND”).

       13.    Co-defendant, EZ FANTASY, INC., is an inactive domestic corporation that was

formed on March 27, 2006, and was dissolved by Proclamation on January 25, 2012, and had at

all times previously conducted its business in Queens County, City and State of New York

(hereinafter referred to as “EZ FANTASY”).

       14.    Co-defendant, BEAUTY LOVER EXPRESS, INC., is an inactive domestic

corporation that was formed on Sepember 14, 2004, and was dissolved by Dissolution on

December 24, 2008, and had at all times previously conducted its business in Queens County, City

and State of New York (hereinafter referred to as “BEAUTY LOVER”).

       15.    Co-defendant, JOHNSON STORAGE INC., is an inactive domestic corporation

that was formed on October 5, 2006, and was dissolved by Proclamation on July 27, 2011, and had

at all times previously conducted its business in Kings County, City and State of New York

(hereinafter referred to as “STORAGE INC.”).



                                               3
Case 1:19-cv-02026-FB-CLP Document 45 Filed 04/30/20 Page 4 of 69 PageID #: 478



       16.     ZME GALAXY CORP. a domestic corporation that was formed on February 18,

2014, and has its principal place of business in Queens County, City and State of New York

(hereinafter referred to as “ZME”).

       17.      J & J GLOBAL USA, INC., an inactive domestic corporation that was formed on

October 29, 2007, and was dissolved by Proclamation on July 27, 2011, and had at all times

previously conducted its business in Queens County, City and State of New York (hereinafter

referred to as “J & J”).

       18.      EDMUND ZHAN is a natural person residing in Queens County, City and State

of New York (hereinafter “E. ZHAN”).

       19.     The law permits actions to enforce the liabilities of the the inactive corporations

which existed at the time of their dissolution irrespective of the manner in which the dissolution

was achieved or the nature of the existing liability.

       20.     Each and every corporate co-defendant that is inactive had either YANG and/or

ZHAN its owner, or the equitable owner, at the time of its dissolution.

       21.     Each and every corporate co-defendant that is inactive had actual and/or contructive

knowledge of KOON CHUN’s claim and that each entity at that time had an existing liability to

KOON CHUN.

                             FACTS COMMON TO ALL CLAIMS

       22.     At all relevant times hereto, YANG is the wife/spouse of ZHAN.

       23.     KOON CHUN is a judgment creditor of judgment debtor-defendants, STAR

MARK, GREAT MARK, and ZHAN (hereinafter “judgment debtor defendants”).




                                                  4
Case 1:19-cv-02026-FB-CLP Document 45 Filed 04/30/20 Page 5 of 69 PageID #: 479



       24.     Judgment was entered against the debtor-defendants on January 8, 2010 in the

amount of $989,426.13 plus interest, arising out of litgation under E.D.N.Y. Case No.: 04-CV-

2993 (SMG)(hereinafter referred to as (“Prior Action”).

       25.     The Prior Action was commenced by KOON CHUN on June 3, 2004 under seal

seeking an Ex Parte Seizure Order, alleging inter alia that the judgment debtor-defendants were

selling counterfeit goods in violation of KOON CHUN’s rights.

       26.     On or about June 13, 2004, KOON CHUN executed on the Ex Parte Seizure Order

at property used and/or leased by STAR MARK, seizing goods and some business records.

       27.     On or about June 13, 2004, while the Ex Parte Seizure Oder was being executed,

attorneys for STAR MARK contacted KOON CHUN’s legal counsel by telephone.

       28.     As of June 13, 2004, debtor-defendants had actual knowledge that KOON CHUN

was seeking injunctive relief and money damages over and against the debtor-defendants.

       29.     As of June 13, 2004, YANG had actual knowledge that KOON CHUN was seeking

injunctive relief and money damages over and against the debtor-defendants.

       30.     After the seized records were reviewed, the identity of YI Q. ZHAN a/k/a YI

QIANG ZHAN a/k/a JIMMY ZHAN, was learned.

       31.     On December 29, 2004 the Complaint in the Prior Action was amended to name

ZHAN as co-defendant.

       32.     On May 1, 2009, after a five (5) day bench trial, The Court issued a Memorandum

and Order on the trial in favor of KOON CHUN.

       33.     On December 23, 2009 a Final Judgment was Ordered, and on January 8, 2010 the

Judgment was filed in the Office of the Clerk.




                                                 5
Case 1:19-cv-02026-FB-CLP Document 45 Filed 04/30/20 Page 6 of 69 PageID #: 480



       34.    As of the date hereof, no monies have been received, collected, or garnished with

respect to the Judgment.

       35.    The Judgment is still valid and in full force and effect.

                      YANG AND ZHAN’S HOME AND CREDIT LINE(S)

       36.    By deed dated October 5, 2001, YANG and ZHAN became the owners in fee

simple absolute of the real property known as: 67-49 166th Street, Fresh Meadows, Queens County,

City and State of New York, 11365, known on the tax maps as Queens Block 6920 Lot 11 (Entire

Lot) (hereinafter referred to as the “Yang & Zhan Property ”).

       37.    The Yang & Zhan Property is a single family home.

       38.    Upon information and belief, YANG and/or ZHAN have at all relevant times

provided the money to maintain, operate, and pay the necessary expenses for the Yang & Zhan

Property .

       39.    Upon information and belief, corporate or company entities owned or otherwise

controlled by YANG and/or ZHAN, have at all relevant times provided the money to maintain,

operate, and pay the necessary expenses for the Yang & Zhan Property .

       40.    The Yang & Zhan Property is still owned by YANG and ZHAN.

       41.    There is an Order in effect, issued by the Hon. Magistrate Judge Gold in the Prior

Action which has restrained and forbidden ZHAN from inter alia moving, concealing, wasting or

in any way making, attempt to make or suffer any sale, assignment or transfer of the Yang & Zhan

Property .

       42.    ZHAN and YANG obtained a mortgage from Washington Mutual Bank, FA on

October 5, 2001 (recorded in office of the City of New York Register January 10, 2002), against

the Yang & Zhan Property , which secured a $412,500 Note (hereinafter “WAMU Mortgage 1”).



                                                6
Case 1:19-cv-02026-FB-CLP Document 45 Filed 04/30/20 Page 7 of 69 PageID #: 481



       43.    On September 2, 2004, not more than three (3) months after the seizure in the Prior

Action was conducted, ZHAN and YANG obtained a mortgage from Washington Mutual Bank,

FZ (recorded in office of the City of New York Register February 4, 2005), agains the Yang &

Zhan Property , which secured a $10,934.56 Note (hereinafter “WAMU Mortgage 2”).

       44.    On September 2, 2004, not more than three (3) months after the seizure in the Prior

Action was conducted, ZHAN and YANG consolidated the mortgage from Washington Mutual

Bank, FZ (recorded in office of the City of New York Register May 12, 2005), consolidating

Mortgage 1 and Mortgage 2 against to create a single lien against the Yang & Zhan Property , in

the principal sum of $410,000 (hereinafter referred to as “WAMU Consolidated Mortgage 1”).

       45.    On January 26, 2005, not more than twenty (20) months after the seizure in the

Prior Action was conducted, ZHAN and YANG obtained a credit line mortgage from Chase Home

Finance LLC (recorded in office of the City of New York Register March 3, 2005), agains the

Yang & Zhan Property , which secured a credit line note not to exceed $212,700 (hereiafter

referred to as “Chase Loan 1”)

       46.    On November 9, 2005, ZHAN and YANG obtained a credit line mortgage from

Washington Mutual (recorded in office of the City of New York Register February 14, 2006),

agains the Yang & Zhan Property , which secured a credit line note not to exceed $250,000

(hereinafter referred to as “WAMU November 2005 Credit Line.”)

       47.    On December 30, 2005, ZHAN and YANG obtained a satisfaction of mortgage

from Chase Home Finance LLC (recorded in office of the City of New York Register January 18,

2006), with respect to Chase Loan 1.

       48.    On August 2, 2007, ZHAN and YANG obtained a mortgage from Washington

Mutual Bank, FA (recorded in office of the City of New York Register September 25, 2007), which



                                               7
Case 1:19-cv-02026-FB-CLP Document 45 Filed 04/30/20 Page 8 of 69 PageID #: 482



secured a new Note issued to ZHAN and YANG in the amount of $132,798.94 (hereinafter referred

to as “WAMU Mortgage 3”).

        49.   On August 2, 2007, ZHAN and YANG consolidated a WAMU Mortgage 3 and

WAMU Consolidated Mortgage 1, into a new consolidated mortgage form Washington Mutual

Bank, FA (recorded in office of the City of New York Register September 25, 2007), securing an

outstanding lien of $536,000. (hereinafter referred to as “WAMU Consolidated Mortgage 2”).

        50.   In late 2018,WAMU Consolidated Mortgage 1 was assigned to JP Morgan Chase

Bank.

        51.   WAMU Consolidated Mortgages 1 & 2, WAMU NOVEMBER 2005 CREDIT

LINE, WAMU Mortgages 1, 2, and 3, as well as the Chase Loan 1, are referred to collectively

herein as the “Washington Mutual Credit Line.”

        52.   ZHAN and YANG are both personally jointly and severally liable for the debt

incurred with respect to the Washington Mutual Credit Line.

        53.   At all relevant times ZHAN directed, authorized, acknowledged and otherwise a

participant in drawing money in and out of the Washington Mutual Credit Line.

        54.   At all relevant times YANG directed, authorized, acknowledged and otherwise a

participant in drawing money in and out of the Washington Mutual Credit Line.

        55.   At all relevant times hereto, ZHAN and YANG used their assets to pay the

mortgages agains the the YANG Property.

                   RELATIONSHIPS IN AND TO BUSINESS AND ENTITES

     STAR MARK MANAGEMENT, INC.

        56.   STAR MARK was incorporated on December 21, 2000.




                                                 8
Case 1:19-cv-02026-FB-CLP Document 45 Filed 04/30/20 Page 9 of 69 PageID #: 483



        57.    STAR MARK conducted its business at a retail location: 136-15 41st Avenue,

Flushing, NY 11355.

        58.    STAR MARK conducted its phone reception and mail order business activities at

1101 Metropolitan Avenue, Brooklyn, NY 11211.

        59.    STAR MARK’s address for New York Department of State Service of Process was:

136-15 41 Avenue, Suite 56, Flushing, New York 11355.

        60.    All STAR MARK books and records were maintained in the office at 1101

Metropolitan Avenue.

        61.    STAR MARK was in the business of selling grocerty store items, produce, and the

like.

        62.    ZHAN was a 50% shareholder of STAR MARK’s issued and outstanding shares.

        63.    ZHAN was an owner of shares in STAR MARK.

        64.    YANG was a 100% owner of shares in STAR MARK.

        65.    ZHAN was an officer of STAR MARK.

        66.    YANG was an officer of STAR MARK.

        67.    ZHAN is the putative owner of STAR MARK.

        68.    YANG is the putative owner of STAR MARK.

        69.    YANG dominated and controlled STAR MARK through her activities which

included but were not limited to: supervising the staff schedules; collecting payments from clients;

ordering goods; coordinating shipment of goods; accounting, management reporting; sales; and

drawing checks and funds from the company.

        70.    YANG made financial decisions with respect to STAR MARK.




                                                 9
Case 1:19-cv-02026-FB-CLP Document 45 Filed 04/30/20 Page 10 of 69 PageID #: 484



        71.    ZHAN dominated and controlled STAR MARK through his activities which

 included but were not limited to:purchasing merchandise; ordering goods from overseas; setting

 employee salaries; hiring and firng personnel; reviewing financial reports, and accounting

 information, bank records, track imports that come into the warehouse, track all goods sold and

 inventory, filing of bank records and business records, drawing checks and funds from the

 company.

        72.    ZHAN made financial decisions with respect to STAR MARK.

        73.    ZHAN drew a salary from STAR MARK that was not more than $55,000 per year.

        74.    STAR MARK’s annual gross sales at all relevant times was between $1,500,000

 and $2,00,000 per year.

        75.    STAR MARK employees included but were not limited to: Mr. Huang; Mr. Paeng;

 David Zhang; Sheng Li; Zui Tuan; and Miao Huan Guan.

        76.    STAR MARK changed its name to GREAT KINGSLAND in 2004.

        77.    STAR MARK dissolved in June of 2005.

      GREAT KINGSLAND

        78.    GREAT KINGSLAND was incorporated on January 16, 2003.

        79.    GREAT KINGSLAND conducted the same exact business as STAR MARK.

        80.    There were no changes in the day to day operations the moment that STAR MARK

 changed its name to GREAT KINGSLAND. The Chinese name of STAR MARK, “家乐”


 (phonetically pronounced as “Jia Le”) remained unchanged when the business was passed from

 STAR MARK to GREAT KINGSLAND.

        81.    There were no changes in address that business operations were conducted the

 moment that STAR MARK changed its name to GREAT KINGSLAND.

                                               10
Case 1:19-cv-02026-FB-CLP Document 45 Filed 04/30/20 Page 11 of 69 PageID #: 485



        82.    GREAT KINGSLAND conducted its business at a retail location: 136-15 41st

 Avenue, Flushing, NY 11355.

        83.    GREAT KINGSLAND also conducted its business at 1101 Metropolitan Avenue,

 Brooklyn, NY 11211.

        84.    There were no changes in the personnel of employees at the moment that STAR

 MARK changed its name to GREAT KINGSLAND.

        85.    GREAT KINGSLAND employees included but were not limited to: Mr. Huang;

 Mr. Paeng; David Zhang; Sheng Li; Zui Tuan; and Miao Huan Guan.

        86.    Blue Ribbon was the firm that prepared the taxes for STAR MARK and GREAT

 KINGSLAND, and GREAT MARK.

        87.    GREAT KINGSLAND used the same phone numbers as did STAR MARK.

        88.    GREAT KINGSLAND’s address for New York Department of State Service of

 Process was: the Yang & Zhan Property.

        89.    ZHAN was an owner of shares in GREAT KINGSLAND.

        90.    YANG was an owner of shares in GREAT KINGSLAND.

        91.    ZHAN was an officer of GREAT KINGSLAND.

        92.    YANG was an officer of GREAT KINGSLAND.

        93.    ZHAN is the putative owner of GREAT KINGSLAND.

        94.    YANG is the putative owner of GREAT KINGSLAND.

        95.    ZHAN dominated and controlled for GREAT KINGSLAND at the 1101

 Metropolitan Avenue, Brooklyn, NY 11211 business location.

        96.    YANG dominated and controlled GREAT KINGSLAND through her activities

 which included but were not limited to: supervising the staff schedules; collecting payments from



                                                11
Case 1:19-cv-02026-FB-CLP Document 45 Filed 04/30/20 Page 12 of 69 PageID #: 486



 clients; ordering goods; coordinating shipment of goods; accounting, management reporting; sales;

 and drawing checks and funds from the company.

         97.    YANG made financial decisions with respect to GREAT KINGSLAND.

         98.    ZHAN dominated and controlled GREAT KINGSLAND through his activities

 which included but were not limited to:purchasing merchandise; ordering goods from overseas;

 setting employee salaries; hiring and firng personnel; reviewing financial reports, and accounting

 information, bank records, track imports that come into the warehouse, track all goods sold and

 inventory, filing of bank records and business records, drawing checks and funds from the

 company.

         99.    ZHAN made financial decisions with respect to GREAT KINGSLAND.

         100.   GREAT KINGSLAND obtained its own mailing address: 136-15 41st Avenue

 number 59, Flushing, NY 11355.

         101.   GREAT KINGSLAND conducted its business at: 33-70 Prince Street, #CA28,

 Flushing, NY 11354- a location which was purchased in the name of YANG in 2005.

         102.   YANG collected the mail at the PO Box.

         103.   ZHAN collected the mail at the PO Box.

         104.   GREAT KINGSLAND was in the business of selling adult toys, novelty items and

 lingerie.

         105.   GREAT KINGSLAND was also in the business of renting or leasing

 storage/warehouse space to other entities.

         106.   GREAT KINGSLAND was dissolved by proclamation on January 27, 2010.

       GREAT MARK

         107.   GREAT MARK was incorporated on January 16, 2003.



                                                12
Case 1:19-cv-02026-FB-CLP Document 45 Filed 04/30/20 Page 13 of 69 PageID #: 487



        108.    GREAT MARK is an active corporation.

        109.    GREAT MARK’s address for Department of State Service of Process was Yang &

 Zhan Property .

        110.    GREAT MARK conducted its business at 135-17 40th Road, Flushing, New York.

        111.    GREAT MARK conducted its phone reception and mail order business activities

 at 1101 Metropolitan Avenue, Brooklyn, NY 11211.

        112.    GREAT MARK conducted its business at: 33-70 Prince Street, #CA28, Flushing,

 NY 11354- a location which was purchased in the name of YANG in 2005.

        113.    ZHAN is the sole 100% owner of the issued and outstanding shares in GREAT

 MARK

        114.    YANG is the sole 100% owner of the issued and outstanding shares in GREAT

 MARK

        115.    ZHAN is an owner of the issued and outstanding shares in GREAT MARK.

        116.    YANG is an owner of the issued and outstanding shares in GREAT MARK.

        117.    ZHAN was an officer of GREAT MARK.

        118.    YANG was an officer of GREAT MARK.

        119.    ZHAN is the putative owner of GREAT MARK.

        120.    YANG is the putative owner of GREAT MARK.

        121.    GREAT MARK is in the business of dealing, selling, shipping, purchasing, and

 otherwise transacting in health products such as cosmetics, teas, eye creams.

        122.       GREAT MARK is in the business of dealing, selling, shipping, purchasing, and

 otherwise transacting in and adult products/ adult toys.




                                                 13
Case 1:19-cv-02026-FB-CLP Document 45 Filed 04/30/20 Page 14 of 69 PageID #: 488



        123.    GREAT MARK is in the businesss of dealing, selling, shipping, purchasing CD’s

 and DVD’s.

        124.    YANG dominated and controlled GREAT MARK through her activities which

 included but were not limited to: supervising the staff schedules; collecting payments from clients;

 ordering goods; coordinating shipment of goods; accounting, management reporting; sales; and

 drawing checks and funds from the company.

        125.    YANG made financial decisions with respect to GREAT MARK.

        126.    ZHAN dominated and controlled GREAT MARK through his activities which

 included but were not limited to:purchasing merchandise; ordering goods from overseas; setting

 employee salaries; hiring and firng personnel; reviewing financial reports, and accounting

 information, bank records, track imports that come into the warehouse, track all goods sold and

 inventory, filing of bank records and business records, drawing checks and funds from the

 company.

        127.    ZHAN made financial decisions with respect to GREAT MARK.

        128.    GREAT MARK is a mail order business with a website.

        129.    The website address at one point in time was www.usecret.com.

        130.    GREAT MARK currently operates a website.

        131.    Jian Liang was an employee of GREAT MARK.

        132.    Kwion Leung was an employee of GREAT MARK.

        133.    Jian Liang’s job was to take orders that came in fron the website over the internet.

        134.    GREAT MARK conducted its business at: 33-70 Prince Street, #CA28, Flushing,

 NY 11354- a location which was purchased in the name of YANG in 2005.

      EZ FANTASY



                                                 14
Case 1:19-cv-02026-FB-CLP Document 45 Filed 04/30/20 Page 15 of 69 PageID #: 489



        135.    EZ FANTASY was incorporated in March 17, 2006.

        136.    E.Z FANTASY’s New York Department of State authorized officer for service of

 legal process is: YANG at: 33-70 Prince Street, #CA28, Flushing, NY 11354.

        137.    EZ FANTASY conducted its business at: 33-70 Prince Street, #CA28, Flushing,

 NY 11354- a location which was purchased in the name of YANG in 2005.

        138.    EZ FANTASY conducted its business at 135-17 40th Road, Flushing, New York.

        139.    EZ FANTASY conducted its phone reception and mail order business activities at

 1101 Metropolitan Avenue, Brooklyn, NY 11211.

        140.    ZHAN is the sole 100% owner of the issued and outstanding shares in EZ

 FANTASY.

        141.    YANG is the sole 100% owner of the issued and outstanding shares in EZ

 FANTASY.

        142.    ZHAN is an owner of the issued and outstanding shares in EZ FANTASY.

        143.    YANG is an owner of the issued and outstanding shares in EZ FANTASY.

        144.    ZHAN was an officer of EZ FANTASY.

        145.    YANG was an officer of EZ FANTASY.

        146.    ZHAN is the putative owner of EZ FANTASY.

        147.    YANG is the putative owner of EZ FANTASY.

        148.    YANG dominated and controlled EZ FANTASY through her activities which

 included but were not limited to: supervising the staff schedules; collecting payments from clients;

 ordering goods; coordinating shipment of goods; accounting, management reporting; sales; and

 drawing checks and funds from the company.

        149.    YANG made financial decisions with respect to EZ FANTASY.



                                                 15
Case 1:19-cv-02026-FB-CLP Document 45 Filed 04/30/20 Page 16 of 69 PageID #: 490



        150.    ZHAN dominated and controlled EZ FANTASY through his activities which

 included but were not limited to:purchasing merchandise; ordering goods from overseas; setting

 employee salaries; hiring and firng personnel; reviewing financial reports, and accounting

 information, bank records, track imports that come into the warehouse, track all goods sold and

 inventory, filing of bank records and business records, drawing checks and funds from the

 company.

        151.    ZHAN made financial decisions with respect to EZ FANTASY

        152.    EZ FANTASY was in the business of dealing, selling, shipping, purchasing, and

 otherwise transacting in health products such as cosmetics, teas, eye creams.

        153.    EZ FANTASY was in the business of dealing, selling, shipping, purchasing, and

 otherwise transacting in and adult products/ adult toys.

        154.    EZ FANTASY was in the businesss of dealing, selling, shipping, purchasing CD’s

 and DVD’s.

        155.    EZ FANTASY is a mail order business with a website.

        156.    The website address at one point in time was www.usecret.com.

        157.    EZ FANTASY was dissolved by proclamation on January 27, 2010.

      G.K EXOTIC

        158.    G.K EXOTIC’s principal place of business is located at 136-15 41ST Street,

 Flushing, NY 11355.

        159.    G.K EXOTIC conducted its business at: 33-70 Prince Street, #CA28, Flushing, NY

 11354- a location which was purchased in the name of YANG in 2005.

        160.    G.K EXOTIC conducted its business at 135-17 40th Road, Flushing, New York.




                                                 16
Case 1:19-cv-02026-FB-CLP Document 45 Filed 04/30/20 Page 17 of 69 PageID #: 491



         161.   G.K EXOTIC conducted its phone reception and mail order business activities at

 1101 Metropolitan Avenue, Brooklyn, NY 11211.

         162.   ZHAN is the sole 100% owner of the issued and outstanding shares in G.K

 EXOTIC.

         163.   YANG is the sole 100% owner of the issued and outstanding shares in G.K

 EXOTIC.

         164.   ZHAN is an owner of the issued and outstanding shares in G.K EXOTIC.

         165.   YANG is an owner of the issued and outstanding shares in G.K EXOTIC.

         166.   ZHAN was an officer of G.K EXOTIC.

         167.   YANG was an officer of G.K EXOTIC.

         168.   ZHAN is the putative owner of G.K EXOTIC.

         169.   YANG is the putative owner of G.K EXOTIC.

         170.   G.K EXOTICEXOTIC is in the business of selling adult toys, novelty items and

 lingerie.

         171.   YANG dominated and controlled G.K EXOTIC through her activities which

 included but were not limited to: supervising the staff schedules; collecting payments from clients;

 ordering goods; coordinating shipment of goods; accounting, management reporting; sales; and

 drawing checks and funds from the company.

         172.   YANG made financial decisions with respect to G.K EXOTIC.

         173.   ZHAN dominated and controlled G.K EXOTIC through his activities which

 included but were not limited to:purchasing merchandise; ordering goods from overseas; setting

 employee salaries; hiring and firng personnel; reviewing financial reports, and accounting

 information, bank records, track imports that come into the warehouse, track all goods sold and



                                                 17
Case 1:19-cv-02026-FB-CLP Document 45 Filed 04/30/20 Page 18 of 69 PageID #: 492



 inventory, filing of bank records and business records, drawing checks and funds from the

 company.

        174.    ZHAN made financial decisions with respect to G.K EXOTIC.

        175.    G.K EXOTIC was dissolved in November of 2014.

  BEAUTY LOVER

        176.    BEAUTY LOVER principal place of business is a retail store front at 136-15 41ST

 Street, Flushing, NY 11355.

        177.    BEAUTY LOVER conducted its business at: 33-70 Prince Street, #CA28,

 Flushing, NY 11354- a location which was purchased in the name of YANG in 2005.

        178.    BEAUTY LOVER onducted its business at 135-17 40th Road, Flushing, New York.

        179.    BEAUTY LOVER conducted its business activities at 1101 Metropolitan Avenue,

 Brooklyn, NY 11211.

        180.    ZHAN was an owner of shares in BEAUTY LOVER.

        181.    YANG was an owner of shares in BEAUTY LOVER.

        182.    ZHAN was an officer of BEAUTY LOVER.

        183.    YANG was an officer of BEAUTY LOVER.

        184.    ZHAN is the putative owner of BEAUTY LOVER.

        185.    YANG is the putative owner of BEAUTY LOVER.

        186.    BEAUTY LOVER operated a retail location in the business of selling the business

 of selling, shipping and purchasing adult toys, novelty items and lingerie.

        187.    BEAUTY LOVER operated a retail location in the business of selling, shipping,

 purchasing, and otherwise transacting in health products such as cosmetics, teas, eye creams.




                                                 18
Case 1:19-cv-02026-FB-CLP Document 45 Filed 04/30/20 Page 19 of 69 PageID #: 493



        188.    YANG dominated and controlled BEAUTY LOVER through her activities which

 included but were not limited to: supervising the staff schedules; collecting payments from clients;

 ordering goods; coordinating shipment of goods; accounting, management reporting; sales; and

 drawing checks and funds from the company.

        189.    YANG made financial decisions with respect to BEAUTY LOVER.

        190.    ZHAN dominated and controlled BEAUTY LOVER through his activities which

 included but were not limited to:purchasing merchandise; ordering goods from overseas; setting

 employee salaries; hiring and firng personnel; reviewing financial reports, and accounting

 information, bank records, track imports that come into the warehouse, track all goods sold and

 inventory, filing of bank records and business records, drawing checks and funds from the

 company.

        191.    ZHAN made financial decisions with respect to BEAUTY LOVER.

        192.    BEAUTY LOVER was dissolved by Dissolution on December 24, 2008.

      JOHNSON STORAGE INC.

        193.    STORAGE INC. principal place of business is a

        194.    STORAGE INC. conducted its business at: 33-70 Prince Street, #CA28, Flushing,

 NY 11354- a location which was purchased in the name of YANG in 2005.

        195.    ZHAN was an owner of shares in STORAGE INC.

        196.    YANG was an owner of shares in STORAGE INC.

        197.    ZHAN was an officer of STORAGE INC.

        198.    YANG was an officer of STORAGE INC.

        199.    ZHAN is the putative owner of STORAGE INC.

        200.    YANG is the putative owner of STORAGE INC.



                                                 19
Case 1:19-cv-02026-FB-CLP Document 45 Filed 04/30/20 Page 20 of 69 PageID #: 494



        201.    YANG dominated and controlled STORAGE INC through her activities which

 included but were not limited to: supervising the staff schedules; collecting payments from clients;

 ordering goods; coordinating shipment of goods; accounting, management reporting; sales; and

 drawing checks and funds from the company.

        202.    YANG made financial decisions with respect to STORAGE INC.

        203.    ZHAN dominated and controlled STORAGE INC through his activities which

 included but were not limited to:purchasing merchandise; ordering goods from overseas; setting

 employee salaries; hiring and firng personnel; reviewing financial reports, and accounting

 information, bank records, track imports that come into the warehouse, track all goods sold and

 inventory, filing of bank records and business records, drawing checks and funds from the

 company.

        204.    ZHAN made financial decisions with respect to JOHNSON STORAGE INC.

        J & J GLOBAL USA, INC.

        205.    J & J was incorporated on October 29, 2007.

        206.    J & J New York Department of State location for service of legal process is 33-70

 Prince Street, #CA28, Flushing, NY 11354.

        207.    J & J conducted its business at: 33-70 Prince Street, #CA28, Flushing, NY 11354-

 a location which was purchased in the name of YANG in 2005.

        208.    J & J conducted its business at 135-17 40th Road, Flushing, New York.

        209.    J & J conducted its warhouse business activities at 38-42 Review Avenue, Long

 Island City, New York.

        210.    J & J conducted its phone reception and mail order business activities at 1101

 Metropolitan Avenue, Brooklyn, NY 11211



                                                 20
Case 1:19-cv-02026-FB-CLP Document 45 Filed 04/30/20 Page 21 of 69 PageID #: 495



        211.    YANG is the sole 100% owner of the issued and outstanding shares J & J.

        212.    YANG is the sole 100% owner of the issued and outstanding shares in J & J .

        213.    ZHAN is an owner of the issued and outstanding shares in J & J

        214.    YANG is an owner of the issued and outstanding shares in J & J .

        215.    ZHAN was an officer of J & J .

        216.    YANG was an officer of J & J .

        217.    ZHAN is the putative owner of J & J .

        218.    YANG is the putative owner of J & J .

        219.    YANG dominated and controlled J & J through her activities which included but

 were not limited to: supervising the staff schedules; collecting payments from clients; ordering

 goods; coordinating shipment of goods; accounting, management reporting; sales; and drawing

 checks and funds from the company.

        220.    YANG made financial decisions with respect to J & J .

        221.    ZHAN dominated and controlled J & J through his activities which included but

 were not limited to:purchasing merchandise; ordering goods from overseas; setting employee

 salaries; hiring and firng personnel; reviewing financial reports, and accounting information, bank

 records, track imports that come into the warehouse, track all goods sold and inventory, filing of

 bank records and business records, drawing checks and funds from the company.

        222.    ZHAN made financial decisions with respect to J & J

        223.    J & J was in the business of dealing, selling, shipping, purchasing, and otherwise

 transacting in health products such as cosmetics, teas, eye creams.

        224.     J & J was in the business of dealing, selling, shipping, purchasing, and otherwise

 transacting in and adult products/ adult toys.



                                                  21
Case 1:19-cv-02026-FB-CLP Document 45 Filed 04/30/20 Page 22 of 69 PageID #: 496



         225.    J&J      was in the businesss of dealing, selling, shipping, purchasing CD’s and

 DVD’s.

         226.    J & J is a mail order business with a website.

         227.    The website address at one point in time was www.usecret.com.

         228.    J & J was in the business of storing and warehousing items for itself and third-

 parties for a fee.

         ZME GALAXY CORP.

         229.    ZME was incorporated on February 18, 2014.

         230.    ZME New York Department of State location for service of legal process is 67-49

 166th Street, Fresh Meadows, New York 11365.

         231.    ZME conducted its business at: 33-70 Prince Street, #CA28, Flushing, NY 11354-

 a location which was purchased in the name of YANG in 2005.

         232.    ZME conducted its business at 135-17 40th Road, Flushing, New York.

         233.    ZME conducted its warhouse business activities at 38-42 Review Avenue, Long

 Island City, New York.

         234.    ZME conducted its phone reception and mail order business activities at 1101

 Metropolitan Avenue, Brooklyn, NY 11211

         235.    YANG is the sole 100% owner of the issued and outstanding shares ZME.

         236.    YANG is the sole 100% owner of the issued and outstanding shares in ZME.

         237.    ZHAN is an owner of the issued and outstanding shares in ZME.

         238.    YANG is an owner of the issued and outstanding shares in ZME.

         239.    ZHAN was an officer of ZME.

         240.    YANG was an officer of ZME.



                                                 22
Case 1:19-cv-02026-FB-CLP Document 45 Filed 04/30/20 Page 23 of 69 PageID #: 497



        241.    ZHAN is the putative owner of ZME.

        242.    YANG is the putative owner of ZME.

        243.    YANG dominated and controlled ZME through her activities which included but

 were not limited to: supervising the staff schedules; collecting payments from clients; ordering

 goods; coordinating shipment of goods; accounting, management reporting; sales; and drawing

 checks and funds from the company.

        244.    YANG made financial decisions with respect to ZME.

        245.    ZHAN dominated and controlled ZME through his activities which included but

 were not limited to:purchasing merchandise; ordering goods from overseas; setting employee

 salaries; hiring and firng personnel; reviewing financial reports, and accounting information, bank

 records, track imports that come into the warehouse, track all goods sold and inventory, filing of

 bank records and business records, drawing checks and funds from the company.

        246.    ZHAN made financial decisions with respect to ZME.

        247.    ZHAN is a salaried employee of ZME.

        248.    YANG is a salaried employee of ZME.

        249.    ZHAN is a compensated by ZME.

        250.    YANG is a compensated by ZME.

        251.    ZME is in the business of dealing, selling, shipping, purchasing, and otherwise

 transacting in health products such as cosmetics, teas, eye creams.

        252.     ZME is in the business of dealing, selling, shipping, purchasing, and otherwise

 transacting in and adult products/ adult toys.

        253.    ZME is in the businesss of dealing, selling, shipping, purchasing CD’s and DVD’s.

        254.    ZME is a mail order business with a website.



                                                  23
Case 1:19-cv-02026-FB-CLP Document 45 Filed 04/30/20 Page 24 of 69 PageID #: 498



         255.   The website address at one point in time was www.usecret.com.

         256.   ZME is in the business of storing and warehousing items for itself and third-parties

 for a fee.

         257.   ZME is a successor to J & J

         258.   ZME is a successor to GK.

         259.   ZME is a successor to KINGSLAND.

         260.   ZME is a successor to STORAGE.

         261.   ZME is a successor to GREAT MARK.

         262.   ZME is a successor to STARMARK.

         EDMUND ZHAN

         263.   E ZHAN is the son of YANG and ZHAN.

         264.   E ZHAN is the Vice President of ZME, since September 11, 2016.

         265.   E ZHAN is the sole 100% owner of the issued and outstanding shares ZME.

         266.   E ZHAN is an owner of the issued and outstanding shares in ZME.

         267.   E ZHAN dominated and controlled ZME through his activities which included but

 were not limited to: supervising the staff schedules; collecting payments from clients; ordering

 goods; coordinating shipment of goods; accounting, management reporting; sales; and drawing

 checks and funds from the company.

         268.   E ZHAN made financial decisions with respect to ZME.

         269.   E ZHAN drew ZME checks to YANG.

         270.   E ZHAN drew ZME checks to ZHAN.

         271.   E ZHAN drew ZME checks to himself.




                                                 24
Case 1:19-cv-02026-FB-CLP Document 45 Filed 04/30/20 Page 25 of 69 PageID #: 499



            TRANSFERS OF MONEY BETWEEN PERSONS AND ENTITIES
      ZHAN AND YANG JOINT MONIES INTO KINGSLAND INTERNATIONAL

        272.    In or about July of 2002, ZHAN and YANG drew money from their joint bank

 account at China Trust Bank account ending in 701, check number 145 to Kingsland International

 Inc. in the amount of $20,000.

        273.    The memo portion of the check read: “loan to comp.”

        274.    YANG received payment from Kingsland International Inc. in the form of a salary

 by check drawn on July 30, 2002.

                        WASHINGTON MUTUAL CREDIT LINE MONIES
                            TO AND FROM GREAT KINGSLAND

        275.    On September 13, 2006, GREAT KINGSLAND drew a check in the amount of

 $30,000 made payable to the Washington Mutual Credit Line.

        276.    The $30,0000 September 13, 2006 check was signed by YANG and the memo

 portion of the said check stated “loan return.”

        277.    On November 13, 2006, GREAT KINGSLAND drew a check in the amount of

 $50,000 made payable to the Washington Mutual Credit Line.

        278.    The $50,000 November 13, 2006 check was signed by ZHAN and the memo

 portion of the said check stated “equity loan return”

        279.    On November 16, 2006, GREAT KINGSLAND drew a check in the amount of

 $30,000 made payable to the Washington Mutual Credit Line.

        280.    The $30,000 November 16, 2006 check was signed by ZHAN and the memo

 portion of the said check stated “return equity loan.”

        281.    On December 12, 2006, GREAT KINGSLAND drew a check in the amount of

 $50,000 made payable to the Washington Mutual Credit Line.



                                                   25
Case 1:19-cv-02026-FB-CLP Document 45 Filed 04/30/20 Page 26 of 69 PageID #: 500



        282.   The $50,0000 December 12, 2006 check was signed by ZHAN and the memo

 portion of the said check stated “repayment personal loan.”

   GREAT KINGSLAND MONIES WITHDRAWN BY YANG

        283.   On December 13, 2006, YANG drew a check from GREAT KINGSLAND in the

 amount of $1,600 made payable to cash and withdrew the funds.

        284.   On December 27, 2006, YANG drew a check from GREAT KINGSLAND in the

 amount of $5,800 made payable to cash and withdrew the funds.

      GREAT KINGSLAND MONIES TO AND FROM BEAUTY LOVER

        285.   At all relevant times including 2006, GREAT KINGSLAND paid associated with

 the real property located at 136-15 41st Avenue, Flushing New York 11355 (hereinafter referred

 to as “Flushing Property”) to a company called Madison Realty.

        286.   At all relevant times including 2006, BEAUTY LOVER made payments to GREAT

 KINGSLAND.

        287.   The Flushing Property was a store front retail establishment.

        288.   GREAT KINGSLAND was an owner, partner, joint venturerm member of

 BEAUTY LOVER.

      GREAT KINGSLAND MONIES COMMINGLED WITH G.K EXOTIC

        289.   GREAT KINGSLAND received payments from third-parties that it deposited into

 the bank account of G.K EXOTIC.

        290.   In or about 2007 GREAT KINGSLAND received payment in the sum of $4,218.07

 which was deposited by YANG into the account of G.K EXOTIC.

      YANG MONIES INTO AND OUT OF GREAT KINGSLAND




                                                26
Case 1:19-cv-02026-FB-CLP Document 45 Filed 04/30/20 Page 27 of 69 PageID #: 501



        291.   YANG drew a check from upon information and belief, her personal North Fork

 Bank Account in February of 2007 made payable to GREAT KINGSLAND in the sum of $15,000.

        292.   YANG drew a check from, upon information and belief, her personal North Fork

 Bank Account in March of 2007 made payable to GREAT KINGSLAND in the sum of $2,000.

        293.   On April 23, 2007, YANG drew a check from Great Kingsland in the amount of

 $3,000 made payable to cash and withdrew the funds.

      YANG AND ZHAN MONIES INTO STAR MARK

        294.   On July 30, 2002, a check number 146 was drawn to STAR MARK. in the amount

 of $15,000 from YANG and ZHAN’s joint China Trust Back of New York Bank account.

        295.   The memo portion of the check read: “loan to comp.”

                       WASHINGTON MUTUAL CREDIT LINE MONIES
                             TO AND FROM GREAT MARK

        296.    On December 14, 2006 ZHAN drew check number 0332 from the account of

 GREAT MARK made payable to Washington Mutual Credit Line the amount of $1,456.47. The

 memo portion of the check read “Return to personal loan.”

      GREAT MARK MONEY TO ZHAN

         297. On July 16, 2007 ZHAN drew check number 0566 from the account of GREAT

 MARK made payable to himself in the amount of $10,000, and he deposited the check.

         298. On July 16, 2007 ZHAN drew check number 0565 from the account of GREAT

 MARK made payable to himself in the amount of $5,000. The memo portion of the check read

 “Return Personal Loan.”




      GREAT MARK MONEY TO CASH: ZHAN

                                               27
Case 1:19-cv-02026-FB-CLP Document 45 Filed 04/30/20 Page 28 of 69 PageID #: 502



        299.   On November 2, 2005 ZHAN drew a check from GREAT MARK, in the amount

 of $4,800 made payable to cash and withdrew the funds.

        300.   On November 4, 2005 ZHAN drew a check from GREAT MARK, in the amount

 of $1,000 made payable to cash and withdrew the funds.

        301.   On September 21, 2007 ZHAN drew a check from GREAT MARK, in the amount

 of $3,015 made payable to cash and withdrew the funds.

        302.   On October 9, 2007 ZHAN drew a check from GREAT MARK, in the amount of

 $2,918 made payable to cash and withdrew the funds.

        303.   On November 6, 2007 ZHAN drew a check from GREAT MARK, in the amount

 of $5,000 made payable to cash and withdrew the funds.

        304.   On November 16, 2007 ZHAN drew a check from GREAT MARK, in the amount

 of $5,000 made payable to cash and withdrew the funds.

        305.   On November 20, 2007 ZHAN drew a check from GREAT MARK, in the amount

 of $4,765 made payable to cash and withdrew the funds.

      GREAT MARK MONEY TO CASH: YANG

        306.   On October 24, 2007 YANG drew a check from GREAT MARK, in the amount of

 $10,000 made payable to cash and withdrew the funds.

        307.   On January, 20, 2007 YANG drew a check from GREAT MARK, in the amount

 of $3,000 made payable to cash and withdrew the funds.

        308.   On February 2, 2007 YANG drew a check from GREAT MARK, in the amount of

 $4,000 made payable to cash and withdrew the funds.

        309.   On December 22, 2005 YANG drew a check from GREAT MARK, in the amount

 of $5,000 made payable to cash and withdrew the funds.



                                              28
Case 1:19-cv-02026-FB-CLP Document 45 Filed 04/30/20 Page 29 of 69 PageID #: 503



        310.   On December 12, 2006 YANG drew a check from GREAT MARK, in the amount

 of $6,000 made payable to cash and withdrew the funds.

        311.   On April 21, 2007 YANG drew a check from GREAT MARK, in the amount of

 $3,800 made payable to cash and withdrew the funds.



      YANG AND ZHAN JOINT BANK ACCOUNT MONEY TO G.K

        312.   On July 13, 2007, ZANG drew check numbered 581 form the joint North Fork

 Bank Account entitled YI GIANG ZHAN a JESSICA X. YANG in the sum of $10,000 made

 payable to G.K EXOTIC.

        313.   On August 2, 2007, ZANG drew check numbered 487 form the joint North Fork

 Bank Account entitled YI GIANG ZHAN a JESSICA X. YANG in the sum of $10,000 made

 payable to G.K EXOTIC.

        314.   On August 28, 2007, ZANG drew check numbered 492 form the joint North Fork

 Bank Account entitled YI GIANG ZHAN a JESSICA X. YANG in the sum of $8,000 made

 payable to G.K EXOTIC.

   GREAT MARK MONEY TO G.K EXOTIC

        315.   On September 28, 2007, ZHAN signed a check drawn from GREAT MARK’s

 North Fork Bank account and paid $5,000 to G.K EXOTIC.

        316.   At all relevant times including August of 2007 G.K EXOTIC received payments

 from BEAUTY LOVER.



      MONIES INTO AND OUT OF STORAGE INC.




                                              29
Case 1:19-cv-02026-FB-CLP Document 45 Filed 04/30/20 Page 30 of 69 PageID #: 504



        317.   STORAGE INC.’ address for service of process on file with the New York

 Department of State was Johnson Storage Inc. 1101 Metropolitan Avenue, Brooklyn, NY 11211.

        318.   YANG was a signor on STORAGE INC.’s bank account.

        319.   On March 17, 2007, YANG wrote a check from the North Fork Bank Account of

 STORAGE INC. made payable to GREAT KINGSLAND in the amount of $9,000.

        320.   The check from STORAGE INC. was cashed by ZHAN on the same day the check

 was drawn.

        MONEY INTO AND OUT OF J & J

        321.   J & J drew check numbered 1017 from its Flushing Savings Bank Account in the

 sum of $6,500 on October 31, 2011.

        322.   J & J drew checks to Madison Realty Co. to pay monthly rent for 136-15 41st

 Avenue, Flushing New York.

        323.   J & J drew checks to Madison Realty Co. to pay monthly rent for 136-15 41st

 Avenue, Flushing New York, the same payments were made to Madison by KINGSLAND and

 GK EXOTIC.

        324.   J & J drew checks to Mar-LOS II. to pay monthly rent for 38-42 Review Avenue,

 Long Island City, New York.

        325.   J & J drew checks to Mar-LOS II. to pay monthly rent for 38-42 Review Avenue,

 Long Island City, New York, the same payments were made to Madison by KINGSLAND and

 GK EXOTIC.

      MONEY INTO AND OUT OF ZME

        326.   ZME received payments from GK Exotic.




                                             30
Case 1:19-cv-02026-FB-CLP Document 45 Filed 04/30/20 Page 31 of 69 PageID #: 505



        327.   ZME paid $9,000 to GK Exotic on September 8, 2016 from its Flushing Savings

 Bank Accountm check number 1034.

        328.   ZME paid $28,000 to GK Exotic on September 7, 2016 from its Flushing Savings

 Bank Accountm check number 1036.

        329.   ZME received rent from L&L Construction Development Inc, for the use of Office

 Condo- described in this Complaint.

        330.   ZME received payments from Madame Shiniie for rent at 136-15 41st Avenue.

        331.   ZME drew checks to Madison Realty Co. to pay monthly rent for 136-15 41st

 Avenue, Flushing New York.

        332.   ZME drew checks to Madison Realty Co. to pay monthly rent for 136-15 41st

 Avenue, Flushing New York, the same payments were made to Madison by J & J, KINGSLAND

 and GK EXOTIC.

        333.   ZME drew checks to Mar-LOS II. to pay monthly rent for 38-42 Review Avenue,

 Long Island City, New York.

        334.   ZME drew checks to Mar-LOS II. to pay monthly rent for 38-42 Review Avenue,

 Long Island City, New York, the same payments were made to Madison by J & J, KINGSLAND

 and GK EXOTIC.

        335.   ZME made payments to YANG.

        336.   ZME made payments to ZHAN.

        337.   ZME made payments to YANG as compensation for employment.

        338.   ZME made payments to ZHAN as compensation for employment.

        339.   ZME made payments to YANG as compensation for services rendered.

        340.   ZME made payments to ZHAN as compensation for services rendered.



                                             31
Case 1:19-cv-02026-FB-CLP Document 45 Filed 04/30/20 Page 32 of 69 PageID #: 506



           341.   ZME mase payments to Flushing Tower Condominium-the OFFICE CONDO,

 defined in this Complaint.

           342.   ZME made payments to MICHAEL ZHAN.

           343.   ZME paid over $35,000 to C C A Industries, which is a company that markets

 health and beauty aids. The Company's products include nail treatment, hair treatment, skin care,

 oral health, and dietary products. CCA Industries' products are sold to drug and food chains, mass

 merchandisers, and wholesale beauty-aids distributors throughout the United States and Canada.

           344.   ZME paid money that benefitted GK EXOTIC.

           345.   ZME paid money that benefited EZ.

           346.   ZME paid money that benefited the defendants other corporate entities.

           347.   ZME paid money that benefited the defendants, YANG, ZHAN, and E ZHAN.

                    OFFICE CONDOMINIUM PURCHASED IN YANG’S NAME

           348.   By deed executed on August 8, 2005, YANG became the sole owner of record in

 fee simple absolute of the real property known as: 33-70 Prince Street, Unit CA28, Queens County,

 City and State of New York, 11354, known on the tax maps as Queens Block 4946, Lot 1127

 (Entire Lot) CA28 (hereinafter referred to as the “OFFICE CONDO”).

           349.   The YANG Property is a commercial condominium unit.

           350.   The YANG Property is not encumbered by any liens or encumbrances as of the date

 hereof.

           351.   Upon information and belief, YANG and/or ZHAN provide the money to purchase

 the YANG Property.

           352.   Corporate or company entities owned or otherwise controlled by YANG and/or

 ZHAN provided the money to purchase the OFFICE CONDO.



                                                 32
Case 1:19-cv-02026-FB-CLP Document 45 Filed 04/30/20 Page 33 of 69 PageID #: 507



        353.    Monies owned jointly by YANG and/or ZHAN provided the money to purchase

 the OFFICE CONDO.

        354.    YANG and/or ZHAN have at all relevant times provided the money to maintain,

 operate, and pay the necessary expenses for the OFFICE CONDO.

        355.    Corporate or company entities owned or otherwise controlled by YANG and/or

 ZHAN, have at all relevant times provided the money to maintain, operate, and pay the necessary

 expenses for the OFFICE CONDO.

                        AS AND FOR A FIRST CAUSE OF ACTION
      (Declaratory Judgment Great Kingsland is Successor/Mere Continuation Company of
                               Star Mark Management Inc.)

        356.    The plaintiff repeats, reiterates and realleges each and every allegation contained

 in paragraphs numbered “1” through “355“ set forth above, as if more fully set forth herein.

        357.    Star Mark and GREAT KINGSLAND had same office space.

        358.    Star Mark and GREAT KINGSLAND had the same an address.

        359.    Star Mark and GREAT KINGSLAND had the same employees and management.

        360.    Star Mark and GREAT KINGSLAND were in the same line of business.

        361.    STAR MARK and GREAT KINGSLAND had the same customers.

        362.    STAR MARK and GREAT KINGSLAND had the same venders.

        363.    GREAT KINGSLAND’s business was a continuation of STAR MARK’s business.

        364.    GREAT KINGSLAND was created to frustrate and impede plaintiff from

 enforcing the judgment against Star Mark that was later obtained by plaintiff.

        365.    GREAT KINGSLAND was created to fraudulently convey, secret, waste, strip, and

 render judgment proof, STAR MARK.




                                                33
Case 1:19-cv-02026-FB-CLP Document 45 Filed 04/30/20 Page 34 of 69 PageID #: 508




                       AS AND FOR A SECOND CAUSE OF ACTION
       (Declaratory Judgment G.K Exotic is the Alter Ego/Successor/Mere Continuation of
                                     GREAT MARK)

        366.    The plaintiff repeats, reiterates and realleges each and every allegation contained

 in paragraphs numbered “1” through “365“ set forth above, as if more fully set forth herein.

        367.    G.K EXOTIC and GREAT MARK had same office space.

        368.    G.K EXOTIC and GREAT MARK had the same an address.

        369.    G.K EXOTIC and GREAT MARK had the same employees and management.

        370.    G.K EXOTIC and GREAT MARK were in the same line of business.

        371.    G.K EXOTIC was created to frustrate and impede plaintiff from enforcing the

 judgment against GREAT MARK that was later obtained by plaintiff.

        372.    G.K EXOTIC was created to fraudulently convey, secret, waste, strip, and render

 judgment proof, GREAT MARK.




                        AS AND FOR A THIRD CAUSE OF ACTION
       (Declaratory Judgment G.K Exotic is the Alter Ego/Successor/Mere Continuation of
                                   of Great Kingsland.)

        373.    The plaintiff repeats, reiterates and realleges each and every allegation contained

 in paragraphs numbered “1” through “372“ set forth above, as if more fully set forth herein.

        374.    G.K EXOTIC and GREAT KINGSLAND had same office space.

        375.    G.K EXOTIC and GREAT KINGSLAND had the same an address.

        376.    G.K EXOTIC and GREAT KINGSLAND had the same employees and

 management.

                                                34
Case 1:19-cv-02026-FB-CLP Document 45 Filed 04/30/20 Page 35 of 69 PageID #: 509



        377.    G.K EXOTIC and GREAT KINGSLAND were in the same line of business.

        378.    G.K EXOTIC was created and used to frustrate and impede plaintiff from enforcing

 the judgment that was later obtained by plaintiff against the judgment debtor defendants.

        379.    G.K EXOTIC was created to fraudulently convey, secret, waste, strip, and render

 judgment proof the judgment debtor defendants.



                       AS AND FOR A FOURTH CAUSE OF ACTION
       (Declaratory Judgment EZ Fantasy is the Alter Ego/Successor/Mere Continuation of
                                    of GREAT MARK)

        380.    The plaintiff repeats, reiterates and realleges each and every allegation contained

 in paragraphs numbered “1” through “379“ set forth above, as if more fully set forth herein.

        381.    EZ Fantasy and GREAT MARK had same office space.

        382.    EZ Fantasy and GREAT MARK had the same an address.

        383.    EZ Fantasy and GREAT MARK had the same employees and management.

        384.    EZ Fantasy and GREAT MARK were in the same line of business.

        385.    EZ Fantasy was created to frustrate and impede plaintiff from enforcing the

 judgment against GREAT MARK that was later obtained by plaintiff.

        386.    EZ FANTASY was created to fraudulently convey, secret, waste, strip, and render

 judgment proof, GREAT MARK.


                        AS AND FOR A FIFTH CAUSE OF ACTION
       (Declaratory Judgment EZ Fantasy is the Alter Ego/Successor/Mere Continuation of
                                       of G.K Exotic)

        387.    The plaintiff repeats, reiterates and realleges each and every allegation contained

 in paragraphs numbered “1” through “386” set forth above, as if more fully set forth herein.

        388.    EZ FANTASY and G.K EXOTIC had same office space.

                                                35
Case 1:19-cv-02026-FB-CLP Document 45 Filed 04/30/20 Page 36 of 69 PageID #: 510



        389.    EZ FANTASY and G.K EXOTIC had the same an address.

        390.    EZ FANTASY and G.K EXOTIC had the same employees and management.

        391.    EZ FANTASY and G.K EXOTIC were in the same line of business.

        392.    EZ FANTASY was created to frustrate and impede plaintiff from enforcing the

 judgment against G.K EXOTIC that was later obtained by plaintiff.

        393.    EZ FANTASY was created to fraudulently convey, secret, waste, strip, and render

 judgment proof, G.K EXOTIC.

                        AS AND FOR A SIXTH CAUSE OF ACTION
       (Declaratory Judgment EZ Fantasy is the Alter Ego/Successor/Mere Continuation of
                                    of Great Kingsland)

        394.    The plaintiff repeats, reiterates and realleges each and every allegation contained

 in paragraphs numbered “1” through “393“ set forth above, as if more fully set forth herein.

        395.    EZ FANTASY and GREAT KINGSLAND and had same office space.

        396.    EZ FANTASY and GREAT KINGSLAND had the same an address.

        397.    EZ FANTASY and GREAT KINGSLAND had the same employees and

 management.

        398.    EZ FANTASY and GREAT KINGSLAND were in the same line of business.

        399.    EZ FANTASY was created to frustrate and impede plaintiff from enforcing the

 judgment against GREAT KINGSLAND that was later obtained by plaintiff.

        400.    EZ FANTASY was created to fraudulently convey, secret, waste, strip, and render

 judgment proof, GREAT KINGSLAND.




                                                36
Case 1:19-cv-02026-FB-CLP Document 45 Filed 04/30/20 Page 37 of 69 PageID #: 511




                        AS AND FOR A SEVENTH CAUSE OF ACTION
         (Pierce the Corporate Veil of GREAT KINGSLAND to attach liability to YANG)

        401.      The plaintiff repeats, reiterates and realleges each and every allegation contained

in paragraphs numbered “1” through “400“ set forth above, as if more fully set forth herein.

        402.      GREAT KINGSLAND did not have annual meetings of shareholders.

        403.      GREAT KINGSLAND did not elect officers.

        404.      GREAT KINGSLAND did not have meetings of officers.

        405.      GREAT KINGSLAND did not keep any corporate minutes.

        406.      GREAT KINGSLAND did not adhere to any corporate formalities.

        407.      GREAT KINGSLAND did not issue stock.

        408.      GREAT KINGSLAND did not maintain, generate, or keep corporate records.

        409.      GREAT KINGSLAND did not conduct shareholder meetings.

        410.      YANG at all relevant times was an officer of GREAT KINGSLAND.

        411.      YANG at all relevant times was an owner of GREAT KINGSLAND.

        412.      YANG at all relevant times exercised considerable authority over Kingsland to the

point of completely disregarding corporate form.

        413.      YANG at all relevant times acted as though its assets were hers alone to manage

and distribute.

        414.      GREAT KINGSLAND funds were commingled with YANG’s personal monies.

        415.      GREAT KINGSLAND funds were taken out of the corporation for YANG’s

personal purposes and benefit.

        416.      YANG’s monies were conveyed into GREAT KINGSLAND.




                                                  37
Case 1:19-cv-02026-FB-CLP Document 45 Filed 04/30/20 Page 38 of 69 PageID #: 512



         417.    YANG directed that GREAT KINGSLAND monies be transferred to G.K

EXOTIC.

         418.    YANG directed that GREAT KINGSLAND monies be transferred to Beauty Lover

Express, Inc.

         419.    YANG dominated and controlled GREAT KINGSLAND to strip the corporation

of its assets in anticipation of impending legal liability to plaintiff.

         420.    YANG dominated and controlled GREAT KINGSLAND to frustrate and impede

plaintiff’s ability to collect the judgment that it would obtain over and against STAR MARK- the

predecessor in interest of GREAT KINGSLAND.

         421.    YANG dominated and controlled GREAT KINGSLAND to fraudulently convey,

secret, waste, strip, and render judgment proof, STAR MARK.

         422.    The plaintiff has been harmed by YANG’s wrong doing.

                         AS AND FOR AN EIGHTH CAUSE OF ACTION
          (Pierce the Corporate Veil of GREAT KINGSLAND to attach liability to ZHAN)

         423.    The plaintiff repeats, reiterates and realleges each and every allegation contained

 in paragraphs numbered “1” through “422“ set forth above, as if more fully set forth herein.

         424.    ZHAN at all relevant times was an officer of GREAT KINGSLAND.

         425.    ZHAN, at all relevant times was the owner of GREAT KINGSLAND.

         426.    ZHAN at all relevant times exercised considerable authority over Kinglsand to the

 point of completely disregarding corporate form.

         427.    ZHAN at all relevant times acted as though its assets were his alone to manage and

 distribute.

         428.    GREAT KINGSLAND funds were commingled with ZHAN’s personal monies.




                                                    38
Case 1:19-cv-02026-FB-CLP Document 45 Filed 04/30/20 Page 39 of 69 PageID #: 513



         429.     GREAT KINGSLAND funds were taken out of the corporation for ZHAN’s

 personal purposes and benefit.

         430.     ZHAN’s monies were put into GREAT KINGSLAND.

         431.     ZHAN directed that GREAT KINGSLAND monies be transferred to G.K

 EXOTIC.

         432.     ZHAN directed that GREAT KINGSLAND monies be transferred to BEAUTY

 LOVER.

         433.     ZHAN dominated and controlled GREAT KINGSLAND to strip the corporation of

 its assets in anticipation of impending legal liability to plaintiff.

         434.     ZHAN dominated and controlled GREAT KINGSLAND to frustrate and impede

 plaintiff’s ability to collect the judgment that it would obtain over and against STAR MARK- the

 predecessor in interest of GREAT KINGSLAND.

         435.     ZHAN dominated and controlled GREAT KINGSLAND to fraudulently convey,

 secret, waste, strip, and render judgment proof, STAR MARK.

         436.     The plaintiff has been harmed by ZHAN’s wrong doing.

                             AS AND FOR A NINTH CAUSE OF ACTION
                (Declaratory Judgment Zhan is the Owner/ Equitable/ Putative Owner of
                                          KINGSLAND)

         437.     The plaintiff repeats, reiterates and realleges each and every allegation contained

 in paragraphs numbered “1” through “436“ set forth above, as if more fully set forth herein.

         438.     ZHAN exercised considerable authority over KINGSLAND to the point of

 completely disregarding the corporate form.

         439.     ZHAN acted as though the assets of KINGSLAND were his alone to manage and

 distribute.



                                                    39
Case 1:19-cv-02026-FB-CLP Document 45 Filed 04/30/20 Page 40 of 69 PageID #: 514



         440.     ZHAN controlled and directed the activities of KINGSLAND.

         441.     ZHAN’s actions with respect to KINGSLAND’s assets caused harm to the Plaintiff.

         442.     Plaintiff is entitled to declaratory judgment that ZHAN was/is an owner of

 KINGSLAND.

         443.     Plaintiff is entitled to declaratory judgment that ZHAN was/is an equitable/putative

 owner of KINGSLAND.

                         AS AND FOR A TENTH CAUSE OF ACTION
         (Declaratory Judgment YANG is the Equitable/ Putative Owner of KINGSLAND)

         444.     The plaintiff repeats, reiterates and realleges each and every allegation contained

 in paragraphs numbered “1” through “443“ set forth above, as if more fully set forth herein.

         445.     YANG acted as though the assets of KINGSLAND were hers alone to manage and

 distribute.

         446.     YANG controlled and directed the activities of KINGSLAND.

         447.     YANG’s actions with respect to KINGSLAND’s assets caused harm to the

 Plaintiff.

         448.     Plaintiff is entitled to declaratory judgment that YANG was/is an owner of

 KINGSLAND.

         449.     Plaintiff is entitled to declaratory judgment that YANG was/is an equitable/putative

 owner of KINGSLAND.

                          AS AND FOR AN ELEVENTH CAUSE OF ACTION
                (Pierce the Corporate Veil of GREAT MARK to attach liability to ZHAN)

         450.     The plaintiff repeats, reiterates and realleges each and every allegation contained

 in paragraphs numbered “1” through “449“ set forth above, as if more fully set forth herein.

         451.     GREAT MARK did not have annual meetings of shareholders.



                                                   40
Case 1:19-cv-02026-FB-CLP Document 45 Filed 04/30/20 Page 41 of 69 PageID #: 515



         452.    GREAT MARK did not elect officers.

         453.    GREAT MARK did not have meetings of officers.

         454.    GREAT MARK did not keep any corporate minutes.

         455.    GREAT MARK did not adhere to any corporate formalities.

         456.    GREAT MARK did not issue stock.

         457.    ZHAN, at all relevant times was an owner of GREAT MARK.

         458.    ZHAN at all relevant times was an officer of GREAT MARK.

         459.    ZHAN at all relevant times exercised considerable authority over GREAT MARK

 to the point of completely disregarding corporate form.

         460.    ZHAN at all relevant times acted as though its assets were his alone to manage and

 distribute.

         461.    GREAT MARK funds were commingled with ZHAN’s personal monies.

         462.    GREAT MARK funds were taken out of the corporation for ZHAN’s personal

 purposes and benefit.

         463.    ZHAN’s monies were put into GREAT MARK.

         464.    ZHAN directed that GREAT MARK monies be transferred to G.K EXOTIC.

         465.    ZHAN dominated and controlled GREAT MARK to strip the corporation of its

 assets in anticipation of impending legal liability to plaintiff.

         466.    ZHAN dominated and controlled GREAT MARK to frustrate and impede

 plaintiff’s ability to collect the judgment that it would obtain over and against GREAT MARK.

         467.    ZHAN dominated and controlled GREAT KINGSLAND to fraudulently convey,

 secret, waste, strip, and render judgment proof, GREAT MARK.

         468.    The plaintiff has been harmed by ZHAN’s wrong doing.



                                                    41
Case 1:19-cv-02026-FB-CLP Document 45 Filed 04/30/20 Page 42 of 69 PageID #: 516



                            AS AND FOR A TWELFTH CAUSE OF ACTION
                (Pierce the Corporate Veil of GREAT MARK to attach liability to YANG)

         469.      The plaintiff repeats, reiterates and realleges each and every allegation contained

 in paragraphs numbered “1” through “468“ set forth above, as if more fully set forth herein.

         470.      YANG, at all relevant times was the owner of GREAT MARK.

         471.      YANG at all relevant times was the officer of GREAT MARK.

         472.      YANG at all relevant times exercised considerable authority over GREAT MARK

 to the point of completely disregarding corporate form.

         473.      YANG at all relevant times acted as though its assets were hers alone to manage

 and distribute.

         474.      YANG at all relevant times exercised considerable authority over GREAT MARK

 to the point of completely disregarding corporate form.

         475.      GREAT MARK funds were commingled with YANG’s personal monies.

         476.      GREAT MARK funds were taken out of the corporation for YANG’s personal

 purposes and benefit.

         477.      YANG’s monies were put into GREAT MARK.

         478.      YANG directed that GREAT MARK monies be transferred to G.K EXOTIC.

         479.      YANG dominated and controlled GREAT MARK to strip the corporation of its

 assets in anticipation of impending legal liability to plaintiff.

         480.      YANG dominated and controlled GREAT MARK to frustrate and impede

 plaintiff’s ability to collect the judgment that it would obtain over and against GREAT MARK.

         481.      YANG dominated and controlled GREAT MARK to fraudulently convey, secret,

 waste, strip, and render judgment proof, GREAT MARK.

         482.      The plaintiff has been harmed by YANG’s wrong doing.

                                                    42
Case 1:19-cv-02026-FB-CLP Document 45 Filed 04/30/20 Page 43 of 69 PageID #: 517



                      AS AND FOR A THIRTEENTH CAUSE OF ACTION
         (Declaratory Judgment Zhan is the Equitable/ Putative Owner of GREAT MARK)

         483.      The plaintiff repeats, reiterates and realleges each and every allegation contained

 in paragraphs numbered “1” through “482“ set forth above, as if more fully set forth herein.

         484.      ZHAN acted as though the assets of GREAT MARK were his alone to manage and

 distribute.

         485.      ZHAN controlled and directed the activities of GREAT MARK

         486.      ZHAN’s actions with respect to GREAT MARK’s assets caused harm to the

 Plaintiff.

         487.      Plaintiff is entitled to declaratory judgment that ZHAN was/is an owner of GREAT

 MARK.

         488.      Plaintiff is entitled to declaratory judgment that ZHAN was/is an equitable/putative

 owner of GREAT MARK.

                    AS AND FOR A FOURTEENTH CAUSE OF ACTION
        (Declaratory Judgment YANG is the Equitable/ Putative Owner of GREAT MARK)

         489.      The plaintiff repeats, reiterates and realleges each and every allegation contained

 in paragraphs numbered “1” through “488“ set forth above, as if more fully set forth herein.

         490.      YANG acted as though the assets of GREAT MARK were hers alone to manage

 and distribute.

         491.      YANG controlled and directed the activities of GREAT MARK.

         492.      YANG’s actions with respect to GREAT MARK’s assets caused harm to the

 Plaintiff.

         493.      Plaintiff is entitled to declaratory judgment that YANG was/is an owner of GREAT

 MARK.



                                                    43
Case 1:19-cv-02026-FB-CLP Document 45 Filed 04/30/20 Page 44 of 69 PageID #: 518



        494.       Plaintiff is entitled to declaratory judgment that YANG was/is an equitable/putative

 owner of GREAT MARK.




                         AS AND FOR A FIFTEENTH CAUSE OF ACTION
               (Pierce the Corporate Veil of G.K EXOTIC to attach liability to YANG)

        495.       The plaintiff repeats, reiterates and realleges each and every allegation contained

 in paragraphs numbered “1” through “494“ set forth above, as if more fully set forth herein.

        496.       G.K EXOTIC did not have annual meetings of shareholders.

        497.       G.K EXOTIC did not elect officers.

        498.       G.K EXOTIC did not have meetings of officers.

        499.       G.K EXOTIC did not keep any corporate minutes.

        500.       G.K EXOTIC did not adhere to any corporate formalities.

        501.       G.K EXOTIC did not issue stock.

        502.       YANG, at all relevant times was the owner of G.K EXOTIC.

        503.       YANG at all relevant times was an officer of G.K EXOTIC.

        504.       YANG at all relevant times exercised considerable authority over G.K EXOTIC to

 the point of completely disregarding corporate form.

        505.       YANG at all relevant times acted as though its assets were hers alone to manage

 and distribute.

        506.       YANG commingled her personal funds with those of G.K. EXOTIC.

        507.       G.K EXOTIC funds were taken out of the corporation by YANG for her own

 personal purposes and benefit.




                                                    44
Case 1:19-cv-02026-FB-CLP Document 45 Filed 04/30/20 Page 45 of 69 PageID #: 519



         508.    YANG directed that GREAT KINGSLAND monies be paid to and for the benefit

 of G.K EXOTIC.

         509.    YANG directed that GREAT MARK monies be paid to and for the benefit of G.K

 EXOTIC.

         510.    YANG dominated and controlled G.K EXOTIC to divert business and assets from

 GREAT MARK and GREAT KINGSLAND in anticipation of impending legal liability to

 plaintiff.

         511.    YANG dominated and controlled G.K EXOTIC to frustrate and impede plaintiff’s

 ability to collect the judgment that it would obtain over and against the judgment debtor

 defendants.

         512.    YANG dominated and controlled G.K EXOTIC to fraudulently convey, secret,

 waste, strip, and render judgment proof the judgment debtor defendants.

         513.    YANG dominated and controlled G.K EXOTIC to frustrate and impede plaintiff’s

 ability to collect the judgment that it would obtain over and against GREAT MARK.

         514.    YANG dominated and controlled G.K EXOTIC to fraudulently convey, secret,

 waste, strip, and render judgment proof, GREAT MARK.

         515.    The plaintiff has been harmed by YANG’s wrong doing.



                          AS AND FOR A SIXTEENTH CAUSE OF ACTION
                (Pierce the Corporate Veil of G.K EXOTIC to attach liability to ZHAN)

        516.     The plaintiff repeats, reiterates and realleges each and every allegation contained

 in paragraphs numbered “1” through “515“ set forth above, as if more fully set forth herein.

        517.     ZHAN, at all relevant times was the owner of G.K EXOTIC.

        518.     ZHAN, at all relevant times was an officer of G.K EXOTIC.

                                                 45
Case 1:19-cv-02026-FB-CLP Document 45 Filed 04/30/20 Page 46 of 69 PageID #: 520



        519.       ZHAN at all relevant times exercised considerable authority over G.K EXOTIC to

 the point of completely disregarding corporate form.

        520.       ZHAN at all relevant times acted as though its assets were his alone to manage and

 distribute.

        521.       ZHAN commingled his personal funds with those of G.K. Exotic.

        522.       Gk Exotic funds were taken out of the corporation by ZHAN, for his own personal

 purposes and benefit.

        523.       ZHAN directed that GREAT KINGSLAND monies be paid to and for the benefit

 of G.K EXOTIC.

        524.       ZHAN directed that GREAT MARK monies be paid to and for the benefit of G.K

 EXOTIC.

        525.       ZHAN dominated and controlled G.K EXOTIC to divert business and assets from

 GREAT MARK and GREAT KINGSLAND in anticipation of impending legal liability to

 plaintiff.

        526.       ZHAN used his control over G.K EXOTIC to frustrate and impede plaintiff’s ability

 to collect the judgment that it would obtain over and against the judgment debtor defendants.

        527.        ZHAN dominated and controlled G.K EXOTIC to fraudulently convey, secret,

 waste, strip, and render judgment proof, the judgment debtor defendants.

        528.       The plaintiff has been harmed by ZHAN’s wrong doing.

                         AS AND FOR A SEVENTEENTH CAUSE OF ACTION
              (Declaratory Judgment Zhan is the Equitable/ Putative Owner of G.K EXOTIC)

         529.      The plaintiff repeats, reiterates and realleges each and every allegation contained

 in paragraphs numbered “1” through “528“ set forth above, as if more fully set forth herein.




                                                   46
Case 1:19-cv-02026-FB-CLP Document 45 Filed 04/30/20 Page 47 of 69 PageID #: 521



         530.    ZHAN acted as though the assets of G.K EXOTIC were his alone to manage and

 distribute.

         531.    ZHAN controlled and directed the activities of G.K EXOTIC.

         532.    ZHAN’s actions with respect to G.K EXOTIC’s assets caused harm to the Plaintiff.

         533.    Plaintiff is entitled to declaratory judgment that ZHAN was/is an owner of G.K

 EXOTIC.

         534.    Plaintiff is entitled to declaratory judgment that ZHAN was/is an equitable/putative

 owner of G.K EXOTIC.

                      AS AND FOR A EIGHTEENTH CAUSE OF ACTION
         (Declaratory Judgment YANG is the Equitable/ Putative Owner of G.K EXOTIC)

         535.    The plaintiff repeats, reiterates and realleges each and every allegation contained

 in paragraphs numbered “1” through “534“ set forth above, as if more fully set forth herein.

         536.    YANG acted as though the assets of G.K EXOTIC were hers alone to manage and

 distribute.

         537.    YANG controlled and directed the activities of G.K EXOTIC.

         538.    YANG’s actions with respect to G.K EXOTIC’s assets caused harm to the Plaintiff.

         539.    Plaintiff is entitled to declaratory judgment that YANG was/is an owner of G.K

 EXOTIC.

         540.    Plaintiff is entitled to declaratory judgment that YANG was/is an equitable/putative

 owner of G.K EXOTIC.

                         AS AND FOR A NINETEENTH CAUSE OF ACTION
                (Pierce the Corporate Veil of EZ FANTASY to attach liability to YANG)

         541.    The plaintiff repeats, reiterates and realleges each and every allegation contained

 in paragraphs numbered “1” through “540“ set forth above, as if more fully set forth herein.



                                                  47
Case 1:19-cv-02026-FB-CLP Document 45 Filed 04/30/20 Page 48 of 69 PageID #: 522



         542.      EZ FANTASY does not have annual meetings of shareholders.

         543.      EZ FANTASY does not elect officers.

         544.      EZ FANTASY does not have meetings of officers.

         545.      EZ FANTASY does not keep any corporate minutes.

         546.      EZ FANTASY does not adhere to any corporate formalities.

         547.      EZ FANTASY does not issue stock.

         548.      YANG at all relevant times was an officer of EZ FANTASY

         549.      YANG at all relevant times was an owner of EZ FANTASY.

         550.      YANG at all relevant times exercised considerable authority over EZ FANTASY

 to the point of completely disregarding corporate form.

         551.      YANG at all relevant times acted as though its assets were hers alone to manage

 and distribute.

         552.      YANG dominated and controlled EZ FANTASY to divert business and assets from

 GREAT MARK and GREAT KINGSLAND in anticipation of impending legal liability to

 plaintiff.

         553.      YANG dominated and controlled EZ FANTASY to frustrate and impede plaintiff’s

 ability to collect the judgment that it would obtain over and against tbe judgment debtor

 defendants.

         554.      YANG dominated and controlled EZ FANTSY to fraudulently convey, secret,

 waste, strip, and render judgment proof, the judgment debtor defendants.

         555.      The plaintiff has been harmed by YANG’s wrong doing.




                                                  48
Case 1:19-cv-02026-FB-CLP Document 45 Filed 04/30/20 Page 49 of 69 PageID #: 523



                          AS AND FOR A TWENTIETH CAUSE OF ACTION
                (Pierce the Corporate Veil of EZ FANTASY to attach liability to ZHAN)

         556.    The plaintiff repeats, reiterates and realleges each and every allegation contained

 in paragraphs numbered “1” through “555“ set forth above, as if more fully set forth herein.

         557.    ZHAN, at all relevant times is the owner of EZ FANTASY.

         558.    ZHAN at all relevant times is an officer of EZ FANTASY.

         559.    ZHANg at all relevant times exercised considerable authority over EZ FANTASY

 to the point of completely disregarding corporate form.

         560.    ZHAN at all relevant times acted as though its assets were his alone to manage and

 distribute.

         561.    ZHAN used his control over EZ FANTASY to divert business and assets from

 GREAT MARK and GREAT KINGSLAND in anticipation of impending legal liability to

 plaintiff.

         562.    ZHAN used his control over EZ FANTASY to frustrate and impede plaintiff’s

 ability to collect the judgment that it would obtain over and against the judgment debtor

 defendants.

         563.    ZHAN dominated and controlled EZ FANTASY to fraudulently convey, secret,

 waste, strip, and render judgment proof, the judgment debtor defendants.

         564.    The plaintiff has been harmed by ZHAN’s wrong doing.

                     AS AND FOR A TWENTY-FIRST CAUSE OF ACTION
          (Declaratory Judgment Zhan is the Equitable/ Putative Owner of EZ FANTASY)

         565.    The plaintiff repeats, reiterates and realleges each and every allegation contained

 in paragraphs numbered “1” through “564“ set forth above, as if more fully set forth herein.




                                                 49
Case 1:19-cv-02026-FB-CLP Document 45 Filed 04/30/20 Page 50 of 69 PageID #: 524



         566.   ZHAN acted as though the assets of EZ FANTASY were his alone to manage and

 distribute.

         567.   ZHAN controlled and directed the activities of EZ FANTASY.

         568.   ZHAN’s actions with respect to EZ FANTASY’s assets caused harm to the

 Plaintiff.

         569.   Plaintiff is entitled to declaratory judgment that ZHAN was/is an owner of EZ

 FANTASY.

         570.   Plaintiff is entitled to declaratory judgment that ZHAN was/is an equitable/putative

 owner of EZ FANTASY.

                   AS AND FOR A TWENTY-SECOND CAUSE OF ACTION
         (Declaratory Judgment YANG is the Equitable/ Putative Owner of EZ FANTASY)


         571.   The plaintiff repeats, reiterates and realleges each and every allegation contained

 in paragraphs numbered “1” through “570“ set forth above, as if more fully set forth herein.

         572.   YANG acted as though the assets of EZ FANTASY were hers alone to manage and

 distribute.

         573.   YANG controlled and directed the activities of EZ FANTASY.

         574.   YANG’s actions with respect to EZ FANTASY’s assets caused harm to the

 Plaintiff.

         575.   Plaintiff is entitled to declaratory judgment that YANG was/is an owner of EZ

 FANTASY.

         576.   Plaintiff is entitled to declaratory judgment that YANG was/is an equitable/putative

 owner of EZ FANTASY.




                                                 50
Case 1:19-cv-02026-FB-CLP Document 45 Filed 04/30/20 Page 51 of 69 PageID #: 525



                        AS AND FOR A TWENTY-THIRD CAUSE OF ACTION
              (Pierce the Corporate Veil of JOHNSON STORAGE INC. to attach liability to
                                                YANG)

         577.     The plaintiff repeats, reiterates and realleges each and every allegation contained

 in paragraphs numbered “1” through “576“ set forth above, as if more fully set forth herein.

         578.     STORAGE INC. does not have annual meetings of shareholders.

         579.     STORAGE INC. does not elect officers.

         580.     STORAGE INC. does not have meetings of officers.

         581.     STORAGE INC. does not keep any corporate minutes.

         582.     STORAGE INC. does not adhere to any corporate formalities.

         583.     STORAGE INC. does not issue stock.

         584.     YANG, at all relevant times is the owner of STORAGE INC.

         585.     YANG at all relevant times is an officer of STORAGE INC.

         586.     YANG at all relevant times exercised considerable authority over STORAGE INC.

 to the point of completely disregarding corporate form.

         587.     YANG at all relevant times acted as though STORAGE INC.’s assets were hers

 alone to manage and distribute.

         588.     YANG used her control over STORAGE INC. to divert business and assets from

 GREAT MARK and GREAT KINGSLAND in anticipation of impending legal liability to

 plaintiff.

         589.     YANG used her control over STORAGE INC. to frustrate and impede plaintiff’s

 ability to collect the judgment that it would obtain over and against the judgment debtor

 defendants.




                                                  51
Case 1:19-cv-02026-FB-CLP Document 45 Filed 04/30/20 Page 52 of 69 PageID #: 526



         590.     YANG dominated and controlled STORAGE INC. to fraudulently convey, secret,

 waste, strip, and render judgment proof, the judgment debtor defendants.

         591.     The plaintiff has been harmed by YANG’s wrong doing.

                        AS AND FOR A TWENTY-FOURTH CAUSE OF ACTION
              (Pierce the Corporate Veil of JOHNSON STORAGE INC. to attach liability to
                                                ZHAN)

         592.     At The plaintiff repeats, reiterates and realleges each and every allegation contained

 in paragraphs numbered “1” through “591“ set forth above, as if more fully set forth herein.

         593.     ZHAN, at all relevant times is the owner of STORAGE INC.

         594.     ZHAN at all relevant times is an officer of STORAGE INC.

         595.     ZHAN at all relevant times exercised considerable authority over STORAGE INC.

 to the point of completely disregarding corporate form.

         596.     ZHAN at all relevant times acted as though STORAGE INC.’s assets were his alone

 to manage and distribute.

         597.     ZHAN used her control over STORAGE INC. to divert business and assets from

 GREAT MARK and GREAT KINGSLAND in anticipation of impending legal liability to

 plaintiff.

         598.     ZHAN used her control over STORAGE INC. to frustrate and impede plaintiff’s

 ability to collect the judgment that it would obtain over and against the judgment debtor

 defendants.

         599.     ZHAN dominated and controlled STORAGE INC. to fraudulently convey, secret,

 waste, strip, and render judgment proof, the judgment debtor defendants.

         600.     The plaintiff has been harmed by ZHAN’s wrong doing.




                                                   52
Case 1:19-cv-02026-FB-CLP Document 45 Filed 04/30/20 Page 53 of 69 PageID #: 527



                        AS AND FOR A TWENTY-FIFTH CAUSE OF ACTION
               (Declaratory Judgment Zhan is the Equitable/ Putative Owner of JOHNSON
                                          STORAGE INC.)

         601.      The plaintiff repeats, reiterates and realleges each and every allegation contained

 in paragraphs numbered “1” through “600“ set forth above, as if more fully set forth herein.

         602.      ZHAN acted as though the assets of STORAGE INC. were his alone to manage and

 distribute.

         603.      ZHAN controlled and directed the activities of STORAGE INC.

         604.      ZHAN’s actions with respect to STORAGE INC.’s assets caused harm to the

 Plaintiff.

         605.      Plaintiff is entitled to declaratory judgment that ZHAN was/is an owner of

 STORAGE INC.

         606.      Plaintiff is entitled to declaratory judgment that ZHAN was/is an equitable/putative

 owner of STORAGE INC.

                      AS AND FOR A TWENTY-SIXTH CAUSE OF ACTION
              (Declaratory Judgment YANG is the Equitable/ Putative Owner of JOHNSON
                                        STORAGE INC.)

         607. The plaintiff repeats, reiterates and realleges each and every allegation contained in

 paragraphs numbered “1” through “606“ set forth above, as if more fully set forth herein.

         608. YANG acted as though the assets of STORAGE INC. were hers alone to manage

 and distribute.

         609. YANG controlled and directed the activities of STORAGE INC.

         610. YANG’s actions with respect to STORAGE INC.’s assets caused harm to the

 Plaintiff.




                                                    53
Case 1:19-cv-02026-FB-CLP Document 45 Filed 04/30/20 Page 54 of 69 PageID #: 528



        611. Plaintiff is entitled to declaratory judgment that YANG was/is an owner of

 STORAGE INC.

        612. Plaintiff is entitled to declaratory judgment that YANG was/is an equitable/putative

 owner of STORAGE INC.

                     AS AND FOR A TWENTY-SEVENTH CAUSE OF ACTION
                (Declaratory Judgment J & J and ZME is the Alter Ego/Successor/Mere
                         Continuation of of Great Kingsland/ Johnson Storage)

        613.     The plaintiff repeats, reiterates and realleges each and every allegation contained

 in paragraphs numbered “1” through “612“ set forth above, as if more fully set forth herein.

        614.     J & J and ZME and GREAT KINGSLAND and STORAGE had same office space.

        615.     J & J and ZME and GREAT KINGSLAND and STORAGE had the same an

 address.

        616.     J & J and ZME and GREAT KINGSLAND and STORAGE had the same

 employees and management.

        617.      J & J and ZME and GREAT KINGSLAND and STORAGE were in the same line

 of business.

        618.     J & J and ZME were created to frustrate and impede plaintiff from enforcing the

 judgment against GREAT KINGSLAND that was later obtained by plaintiff.

        619.     J & J and ZME were created to fraudulently convey, secret, waste, strip, and render

 judgment proof, GREAT KINGSLAND.

                      AS AND FOR A TWENTY-EIGHTH CAUSE OF ACTION
                (Declaratory Judgment J & J and ZME is the Alter Ego/Successor/Mere
                        Continuation of of STAR MARK and GREAT MARK)

        620.     The plaintiff repeats, reiterates and realleges each and every allegation contained

 in paragraphs numbered “1” through “619“ set forth above, as if more fully set forth herein.



                                                 54
Case 1:19-cv-02026-FB-CLP Document 45 Filed 04/30/20 Page 55 of 69 PageID #: 529



        621.    J & J and ZME and STAR MARK and GREAT MARK had same office space.

        622.    J & J and ZME and STAR MARK and GREAT MARK had the same an address.

        623.    J & J and ZME and STAR MARK and GREAT MARK had the same employees

 and management.

        624.    J & J and ZME and STAR MARK and GREAT MARK were in the same line of

 business.

        625.    J & J and ZME were created to frustrate and impede plaintiff from enforcing the

 judgment against STAR MARK and GREAT MARK that was later obtained by plaintiff.

        626.    J & J and ZME were created to fraudulently convey, secret, waste, strip, and render

 judgment proof, STAR MARK and GREAT MARK .



                     AS AND FOR A TWENTY-NINTH CAUSE OF ACTION
                 (Pierce the Corporate Veil of BEAUTY LOVER EXPRESS, INC.)
                                       to attach liability to YANG)
        627.    The plaintiff repeats, reiterates and realleges each and every allegation contained

 in paragraphs numbered “1” through “626“ set forth above, as if more fully set forth herein.

        628.    BEAUTY LOVER does not have annual meetings of shareholders.

        629.    BEAUTY LOVER does not elect officers.

        630.    BEAUTY LOVER does not have meetings of officers.

        631.    BEAUTY LOVER does not keep any corporate minutes.

        632.    BEAUTY LOVER does not adhere to any corporate formalities.

        633.    BEAUTY LOVER does not issue stock.

        634.    Zhan, at all relevant times is the owner of BEAUTY LOVER

        635.    YANG at all relevant times is an officer of BEAUTY LOVER




                                                55
Case 1:19-cv-02026-FB-CLP Document 45 Filed 04/30/20 Page 56 of 69 PageID #: 530



         636.      YANG at all relevant times exercised considerable authority over BEAUTY

 LOVER to the point of completely disregarding corporate form.

         637.      YANG at all relevant times acted as though its assets were hers alone to manage

 and distribute.

         638.      YANG used her control over BEAUTY LOVER to divert business and assets from

 GREAT MARK and GREAT KINGSLAND in anticipation of impending legal liability to

 plaintiff.

         639.      YANG used her control over BEAUTY LOVER to frustrate and impede plaintiff’s

 ability to collect the judgment that it would obtain over and against the judgment debtor

 defendants.

         640.      YANG dominated and controlled BEAUTY LOVER to fraudulently convey,

 secret, waste, strip, and render judgment proof, the judgment debtor defendants.

         641.      The plaintiff has been harmed by YANG’s wrong doing.

                       AS AND FOR A THIRTIETH CAUSE OF ACTION
       (Pierce the Corporate Veil of BEAUTY LOVER EXPRESS, INC. to attach liability to
                                           ZHAN)

   642. The plaintiff repeats, reiterates and realleges each and every allegation contained in

       paragraphs numbered “1” through “641“ set forth above, as if more fully set forth herein.

       ZHAN, at all relevant times is the owner of BEAUTY LOVER

   643. ZHAN at all relevant times is an officer of BEAUTY LOVER

   644. ZHAN at all relevant times exercised considerable authority over BEAUTY LOVER to the

       point of completely disregarding corporate form.

   645. ZHAN at all relevant times acted as though its assets were his alone to manage and

       distribute.



                                                  56
Case 1:19-cv-02026-FB-CLP Document 45 Filed 04/30/20 Page 57 of 69 PageID #: 531



   646. ZHAN used his control ove BEAUTY LOVER to fraudulently secret, strip, divert business

      and assets from GREAT MARK and GREAT KINGSLAND in anticipation of impending

      legal liability to plaintiff.

   647. ZHAN used his control over BEAUTY LOVER to frustrate and impede plaintiff’s ability

      to collect the judgment that it would obtain over and against STAR MARK- the predecessor

      in interest of GREAT KINGSLAND.

   648. ZHAN used his control over BEAUTY LOVER to frustrate and impede plaintiff’s ability

      to collect the judgment that it would obtain over and against the judgment debtor defendants.

   649. ZHAN dominated and controlled BEAUTY LOVE to fraudulently convey, secret, waste,

      strip, and render judgment proof, the judgment debtor defendants.

   650. The plaintiff has been harmed by ZHAN’s wrong doing.



                    AS AND FOR A THIRTY- FIRST CAUSE OF ACTION
       (Declaratory Judgment Zhan is the Equitable/ Putative Owner of BEAUTY LOVER
                                       EXPRESS, INC.)

   651. The plaintiff repeats, reiterates and realleges each and every allegation contained in

      paragraphs numbered “1” through “651“ set forth above, as if more fully set forth herein.

   652. ZHAN acted as though the assets of BEAUTY LOVER were his alone to manage and

      distribute.

   653. ZHAN controlled and directed the activities of BEAUTY LOVER.

   654. ZHAN’s actions with respect to BEAUTY LOVER’s assets caused harm to the Plaintiff.

   655. Plaintiff is entitled to declaratory judgment that ZHAN was/is an owner of BEAUTY

      LOVER.




                                                57
Case 1:19-cv-02026-FB-CLP Document 45 Filed 04/30/20 Page 58 of 69 PageID #: 532



   656. Plaintiff is entitled to declaratory judgment that ZHAN was/is an equitable/putative owner

      of BEAUTY LOVER.



                   AS AND FOR A THIRTY-SECOND CAUSE OF ACTION
      (Declaratory Judgment YANG is the Equitable/ Putative Owner of BEAUTY LOVER
                                     EXPRESS, INC.)

   657. The plaintiff repeats, reiterates and realleges each and every allegation contained in

      paragraphs numbered “1” through “656“ set forth above, as if more fully set forth herein.

   658. YANG acted as though the assets of BEAUTY LOVER were hers alone to manage and

      distribute.

   659. YANG controlled and directed the activities of BEAUTY LOVER.

   660. YANG actions with respect to BEAUTY LOVER’s assets caused harm to the Plaintiff.

   661. Plaintiff is entitled to declaratory judgment that YANG was/is an owner of BEAUTY

      LOVER.

   662. Plaintiff is entitled to declaratory judgment that YANG was/is an equitable/putative owner

      of BEAUTY LOVER.

                      AS AND FOR A THIRTY- THIRD CAUSE OF ACTION
                           (Order of Attachment Office Condo YANG)

   663. The plaintiff repeats, reiterates and realleges each and every allegation contained in

      paragraphs numbered “1” through “662“ set forth above, as if more fully set forth herein.

   664. Plaintiff has a claim for money damages over and against YANG.

   665. Plaintiff has a likelihood of success on the merits of its claims against YANG.

   666. YANG with intent to defraud her creditors or frustrate enforcement of the judgment that

      might be rendered in plaintiff's favor, has assigned, disposed of, encumbered, or secreted




                                                58
Case 1:19-cv-02026-FB-CLP Document 45 Filed 04/30/20 Page 59 of 69 PageID #: 533



      property, removed it from state, or is about to do any of these acts, which warrant an order

      of attachment.

   667. YANG and ZHAN have disposed of STAR MARK. assets and good will to GREAT

      KINGSLAND with the intent to defraud creditor-plaintiff and frustrate enforcement of the

      judgment that might be rendered in plaintiff’s favor.

   668. YANG and ZHAN have assigned STAR MARK. assets and good will to GREAT

      KINGSLAND with intent to defraud creditor-plaintiff and frustrate enforcement of the

      judgment that might be rendered in plaintiff's favor.

   669. YANG and ZHAN have disposed of GREAT MARK’s assets and good will to GREAT

      KINGSLAND, G.K EXOTIC, and EZ FANTASY with the intent to defraud creditor-

      plaintiff or frustrate enforcement of the judgment that might be rendered in plaintiff’s favor.

   670. YANG and ZHAN have assigned, transferred and otherwise conveyes GREAT MARK’s

      assets and good will to GREAT KINGSLAND, G.K EXOTIC, and EZ FANTASY with

      intent to defraud creditor-plaintiff amd frustrate enforcement of the judgment that might be

      rendered in plaintiff's favor.

   671. The amount demanded from defendant-YANG is greater than amount of all counterclaims

      known to plaintiff.

   672. Plaintiff is entitled to an Order of Attachment of the Office Condo owned by YANG known

      as: 33-70 Prince Street, Unit CA28, Queens County, City and State of New York, 11354,

      known on the tax maps as Queens Block 4946, Lot 1127 (Entire Lot) CA28.



                    AS AND FOR A THIRTY-FOURTH CAUSE OF ACTION
                 (Pierce the Corporate Veil of ZME . to attach liability to E ZHAN)




                                                 59
Case 1:19-cv-02026-FB-CLP Document 45 Filed 04/30/20 Page 60 of 69 PageID #: 534



         673.      The plaintiff repeats, reiterates and realleges each and every allegation contained

 in paragraphs numbered “1” through “672“ set forth above, as if more fully set forth herein. ZHAN,

 at all relevant times is the owner of ZME.

         674.      E ZHAN at all relevant times is an officer of ZME.

         675.      E ZHAN at all relevant times exercised considerable authority over ZME to the

 point of completely disregarding corporate form.

         676.      E ZHAN at all relevant times acted as though its assets were his alone to manage

 and distribute.

         677.      E ZHAN used his control ove ZME to fraudulently secret, strip, divert business and

 assets from GREAT MARK and GREAT KINGSLAND and ZHAN in anticipation of impending

 legal liability to plaintiff.

         678.      E ZHAN used his control over ZME.to frustrate and impede plaintiff’s ability to

 collect the judgment that it would obtain over and against STAR MARK- the predecessor in

 interest of GREAT KINGSLAND.

         679.      E ZHAN used his control over ZME.to frustrate and impede plaintiff’s ability to

 collect the judgment that it would obtain over and against the judgment debtor defendants.

         680.      E ZHAN dominated and controlled ZME to fraudulently convey, secret, waste,

 strip, and render judgment proof, the judgment debtor defendants.

         681.      The plaintiff has been harmed by E ZHAN’s wrong doing.

         682.      E ZHAN knew that the debtor defendants owed money to plaintiff.

         683.      E ZHAN knew that YANG and ZHAN were transferring assets between companies

 to frustrate the plaintiff’s ability to collect on its judgment.




                                                    60
Case 1:19-cv-02026-FB-CLP Document 45 Filed 04/30/20 Page 61 of 69 PageID #: 535



         684.     E ZHAN aided and abetted the wrong doing of ZHAN and YANG as and agains

 the plaintiff.

         685.     The plaintiff has been harmed by E ZHAN’s wrong doing.

                      AS AND FOR A THIRTY-FIFTH CAUSE OF ACTION
         (Pierce the Corporate Veil of ZME AND J & J . to attach liability to YANG and.or
                                            ZHAN)

         621.     The plaintiff repeats, reiterates and realleges each and every allegation contained

 in paragraphs numbered “1” through “685“ set forth above, as if more fully set forth herein. ZHAN,

 at all relevant times is the owner of ZME.

         622.     ZHAN at all relevant times exercised considerable authority over ZME and J & J

 to the point of completely disregarding corporate form.

         623.     ZHAN at all relevant times acted as though its assets were his alone to manage and

 distribute.

         624.     ZHAN used his control ove ZME and J & J to fraudulently secret, strip, divert

 business and assets from GREAT MARK and GREAT KINGSLAND and ZHAN in anticipation

 of impending legal liability to plaintiff.

         625.     ZHAN used his control over ZME nd J & J to frustrate and impede plaintiff’s ability

 to collect the judgment that it would obtain over and against STAR MARK- the predecessor in

 interest of GREAT KINGSLAND.

         626.     ZHAN used his control over ZME and J & J to frustrate and impede plaintiff’s

 ability to collect the judgment that it would obtain over and against the judgment debtor

 defendants.

         627.     ZHAN dominated and controlled ZME and J & J to fraudulently convey, secret,

 waste, strip, and render judgment proof, the judgment debtor defendants.



                                                  61
Case 1:19-cv-02026-FB-CLP Document 45 Filed 04/30/20 Page 62 of 69 PageID #: 536




         628.    YANG at all relevant times exercised considerable authority over ZME and J & J

 to the point of completely disregarding corporate form.

         629.    YANG at all relevant times acted as though its assets were her alone to manage and

 distribute.

         630.    YANG used her control ove ZME and J & J to fraudulently secret, strip, divert

 business and assets from GREAT MARK and GREAT KINGSLAND and ZHAN in anticipation

 of impending legal liability to plaintiff.

         631.    YANG used her control over ZME nd J & J to frustrate and impede plaintiff’s

 ability to collect the judgment that it would obtain over and against STAR MARK- the predecessor

 in interest of GREAT KINGSLAND.

         632.    YANG used her control over ZME and J & J to frustrate and impede plaintiff’s

 ability to collect the judgment that it would obtain over and against the judgment debtor

 defendants.

         633.    YANG dominated and controlled ZME and J & J to fraudulently convey, secret,

 waste, strip, and render judgment proof, the judgment debtor defendants.

         634.    Plantiff has beeb harmed by YANG and ZHAN’s conduct.



         WHEREFORE, Plaintiff hereby demands judgment over and against the Defendants, as

 follows:

       I.        As and for the First Cause of Action Declaratory Judgment that Great Kingsland

 is Successor/Mere Continuation Company of Star Mark Management Inc., and is therefore liable




                                                 62
Case 1:19-cv-02026-FB-CLP Document 45 Filed 04/30/20 Page 63 of 69 PageID #: 537



 for the Judgment entered on January 8, 2010 in the amount of $989,426.13 plus interest, arising

 out of litgation under E.D.N.Y. Case No.: 04-CV-2993 (SMG).

      II.       As and for the Second Cause of Action(Declaratory Judgment G.K Exotic, Inc. is

 the Alter Ego/Successor/Mere Continuation of Great Mark Corp. and is therefore liable for the

 Judgment entered on January 8, 2010 in the amount of $989,426.13 plus interest, arising out of

 litgation under E.D.N.Y. Case No.: 04-CV-2993 (SMG).

     III.       As and for the Third Cause of Action Declaratory Judgment G.K Exotic, Inc. is

 the Alter Ego/Successor/Mere Continuation of of Great Kingsland Inc. and is therefore liable for

 the Judgment entered on January 8, 2010 in the amount of $989,426.13 plus interest, arising out

 of litgation under E.D.N.Y. Case No.: 04-CV-2993 (SMG).

     IV.        As and for the Fourth Cause of Action Declaratory Judgment EZ Fantasy, Inc. is

 the Alter Ego/Successor/Mere Continuation of of Great Mark Corp. and is therefore liable for the

 Judgment entered on January 8, 2010 in the amount of $989,426.13 plus interest, arising out of

 litgation under E.D.N.Y. Case No.: 04-CV-2993 (SMG).

      V.        As and for the Fifth Cause of Action Declaratory Judgment EZ Fantasy, Inc. is the

 Alter Ego/Successor/Mere Continuation of of G.K Exotic, Inc. and is therefore liable for the

 Judgment entered on January 8, 2010 in the amount of $989,426.13 plus interest, arising out of

 litgation under E.D.N.Y. Case No.: 04-CV-2993 (SMG).

     VI.        As and for the Sixth Cause of Action Declaratory Judgment that EZ Fantas, Inc.

 is the Alter Ego/Successor/Mere Continuation of of Great Kingsland, Inc. and is therefore liable

 for the Judgment entered on January 8, 2010 in the amount of $989,426.13 plus interest, arising

 out of litgation under E.D.N.Y. Case No.: 04-CV-2993 (SMG).




                                                63
Case 1:19-cv-02026-FB-CLP Document 45 Filed 04/30/20 Page 64 of 69 PageID #: 538



    VII.       As and for the Seventh Cause of Action of Piercing the Corporate Veil of Great

 Kingsland, Inc. to attach liability to Jessica Yang a/k/a Yang Xiao Geng a/k/a Jessica Qiao, a

 money judgment over and against Jessica Yang a/k/a Yang Xiao Geng a/k/a Jessica Qiao, in an

 amount to be determined at trial but not expected to be less than one million, seven hundred and

 ninety-thousand, eight hundred and sixty-one dollars ($1,790,861.31) and thirty-one cents.

   VIII.       As and for the Eighth Cause of Action of Pierce the Corporate Veil of Great

 Kingsland, Inc. to attach liability to Yi Q. Zhan a/k/a Yi Qiang Zhan a/k/a Jimmy Zhan, a money

 judgment over and against Yi Q. Zhan a/k/a Yi Qiang Zhan a/k/a Jimmy Zhan, in an amount to

 be determined at trial but not expected to be less than one million, seven hundred and ninety-

 thousand, eight hundred and sixty-one dollars ($1,790,861.31) and thirty-one cents.

        IX.    As and for the Ninth Cause of Action Declaratory Judgment that Yi Q. Zhan a/k/a

 Yi Qiang Zhan a/k/a Jimmy Zhan, is the Owner/ Equitable/ Putative Owner of of Great Kingsland,

 Inc.

        X.     As and for the Tenth Cause of Action Declaratory Judgment that Jessica Yang a/k/a

 Yang Xiao Geng a/k/a Jessica Qiao is the Owner/ Equitable/ Putative Owner of of Great

 Kingsland, Inc.

        XI.    As and for the Eleventh Cause of Action Pierce the Corporate Veil of Great Mark

 Corp. to attach liability to Yi Q. Zhan a/k/a Yi Qiang Zhan a/k/a Jimmy Zhan, a money judgment

 over and against Yi Q. Zhan a/k/a Yi Qiang Zhan a/k/a Jimmy Zhan, in an amount to be determined

 at trial but not expected to be less than one million, seven hundred and ninety-thousand, eight

 hundred and sixty-one dollars ($1,790,861.31) and thirty-one cents.

    XII.       As and for the Twelfth Cause of Action Pierce the Corporate Veil of Great Mark

 Corp. to attach liability to Jessica Yang a/k/a Yang Xiao Geng a/k/a Jessica Qiao, a money



                                                64
Case 1:19-cv-02026-FB-CLP Document 45 Filed 04/30/20 Page 65 of 69 PageID #: 539



 judgment over and against Jessica Yang a/k/a Yang Xiao Geng a/k/a Jessica Qiao in an amount

 to be determined at trial but not expected to be less than one million, seven hundred and ninety-

 thousand, eight hundred and sixty-one dollars ($1,790,861.31) and thirty-one cents.

   XIII.        As and for the Thirteenth Cause of Action Declaratory Judgment that Yi Q. Zhan

 a/k/a Yi Qiang Zhan a/k/a Jimmy Zhan, is the Equitable/ Putative Owner of Great Mark Corp.

   XIV.         As and for the Fourteenth Cause of Action Declaratory Judgment that Jessica Yang

 a/k/a Yang Xiao Geng a/k/a Jessica Qiao is the Equitable/ Putative Owner of Great Mark Corp.

    XV.         As and for the Fifteenth Cause of Action Pierce the Corporate Veil of G.K Exotic,

 Inc. to attach liability to Jessica Yang a/k/a Yang Xiao Geng a/k/a Jessica Qiao, a money judgment

 over and against Jessica Yang a/k/a Yang Xiao Geng a/k/a Jessica Qiao in an amount to be

 determined at trial but not expected to be less than one million, seven hundred and ninety-thousand,

 eight hundred and sixty-one dollars ($1,790,861.31) and thirty-one cents.

   XVI.         As and for the Sixteenth Cause of Action Pierce the Corporate Veil of G.K Exotic,

 Inc. to attach liability to Yi Q. Zhan a/k/a Yi Qiang Zhan a/k/a Jimmy Zhan, a money judgment

 over and against Yi Q. Zhan a/k/a Yi Qiang Zhan a/k/a Jimmy Zhan, in an amount to be determined

 at trial but not expected to be less than one million, seven hundred and ninety-thousand, eight

 hundred and sixty-one dollars ($1,790,861.31) and thirty-one cents.

  XVII.         As and for the Seventeenth Cause of Action Declaratory Judgment that Yi Q. Zhan

 a/k/a Yi Qiang Zhan a/k/a Jimmy Zhan, is the Equitable/ Putative Owner of G.K Exotic, Inc.

  XVIII.        As and for the Eighteenth Cause of Action Declaratory Judgment that Jessica Yang

 a/k/a Yang Xiao Geng a/k/a Jessica Qiao is the Equitable/ Putative Owner of G.K Exotic, Inc.

   XIX.         As and for the Nineteenth Cause of Action of Piercing the Corporate Veil of EZ

 Fantasy, Inc. to attach liability to Jessica Yang a/k/a Yang Xiao Geng a/k/a Jessica Qiao, a money



                                                 65
Case 1:19-cv-02026-FB-CLP Document 45 Filed 04/30/20 Page 66 of 69 PageID #: 540



 judgment over and against Jessica Yang a/k/a Yang Xiao Geng a/k/a Jessica Qiao in an amount

 to be determined at trial but not expected to be less than one million, seven hundred and ninety-

 thousand, eight hundred and sixty-one dollars ($1,790,861.31) and thirty-one cents.

    XX.        As and for the Twentieth Cause of Action of Piercing the Corporate Veil of EZ

 Fantasy, Inc. to attach liability to Yi Q. Zhan a/k/a Yi Qiang Zhan a/k/a Jimmy Zhan, a money

 judgment over and against Yi Q. Zhan a/k/a Yi Qiang Zhan a/k/a Jimmy Zhan, in an amount to

 be determined at trial but not expected to be less than one million, seven hundred and ninety-

 thousand, eight hundred and sixty-one dollars ($1,790,861.31) and thirty-one cents.

   XXI.        As and for the Twenty- First Cause of Action Declaratory Judgment that Yi Q. Zhan

 a/k/a Yi Qiang Zhan a/k/a Jimmy Zhan, is the Equitable/ Putative Owner of EZ Fantasy, Inc.

  XXII.        As and for the Twenty-Second Cause of Action Declaratory Judgment that Jessica

 Yang a/k/a Yang Xiao Geng a/k/a Jessica Qiao is the Equitable/ Putative Owner of EZ Fantasy,

 Inc.

  XXIII.       As and for the Twenty-Third Cause of Action Piercing the Corporate Veil of

 Johnson Storage Inc. to attach liability to Jessica Yang a/k/a Yang Xiao Geng a/k/a Jessica Qiao,

 a money judgment over and against Jessica Yang a/k/a Yang Xiao Geng a/k/a Jessica Qiao in an

 amount to be determined at trial but not expected to be less than one million, seven hundred and

 ninety-thousand, eight hundred and sixty-one dollars ($1,790,861.31) and thirty-one cents.

  XXIV.        As and for the Twenty- Fourth Cause of Action Piercing the Corporate Veil of

 Johnson Storage Inc. to attach liability to Yi Q. Zhan a/k/a Yi Qiang Zhan a/k/a Jimmy Zhan, a

 money judgment over and against Yi Q. Zhan a/k/a Yi Qiang Zhan a/k/a Jimmy Zhan, in an

 amount to be determined at trial but not expected to be less than one million, seven hundred and

 ninety-thousand, eight hundred and sixty-one dollars ($1,790,861.31) and thirty-one cents.



                                                66
Case 1:19-cv-02026-FB-CLP Document 45 Filed 04/30/20 Page 67 of 69 PageID #: 541



  XXV.          As and for the Twenty-Fifth of Action Declaratory Judgment that Yi Q. Zhan a/k/a

 Yi Qiang Zhan a/k/a Jimmy Zhan, is the Equitable/ Putative Owner of Johnson Storage Inc.

  XXVI.         As and for the Twenty-Sixth of Action, Declaratory Judgment that Jessica Yang

 a/k/a Yang Xiao Geng a/k/a Jessica Qiao is the Equitable/ Putative Owner of Johnson Storage Inc.

 XXVII.         As and for the Twenty-Seventh Cause of Action Declaratory Judgment J & J and

 ZME is the Alter Ego/Successor/Mere Continuation of of Great Kingsland/ Johnson Storage.

XXVIII.         As and for the Twenty-Eighth Cause of Action Declaratory Judgment

 Declaratory Judgment J & J and ZME is the Alter Ego/Successor/Mere Continuation of of

 STAR MARK and GREAT MARK.



  XXIX.         As and for the Twenty-Ninth Cause of Action Piercing the Corporate Veil of Beauty

 Lover Express, Inc. to attach liability to Jessica Yanf a/k/a Yanf Xiao Geng a/k/a Jessica Qiao, a

 money judgment over and against Jessica Yang a/k/a Yang Xiao Geng a/k/a Jessica Qiao in an

 amount to be determined at trial but not expected to be less than one million, seven hundred and

 ninety-thousand, eight hundred and sixty-one dollars ($1,790,861.31) and thirty-one cents.

  XXX.          As and for the Thirtieth Cause of Action Piercing the Corporate Veil of Beauty

 Lover Express, Inc. to attach liability to Yi Q. Zhan a/k/a Yi Qiang Zhan a/k/a Jimmy Zhan,, a

 money judgment over and against Yi Q. Zhan a/k/a Yi Qiang Zhan a/k/a Jimmy Zhan, in an

 amount to be determined at trial but not expected to be less than one million, seven hundred and

 ninety-thousand, eight hundred and sixty-one dollars ($1,790,861.31) and thirty-one cents.

  XXXI.         As and for the Thirty-First Cause of Action Declaratory Judgment that co-defendant

 Yi Q. Zhan a/k/a Yi Qiang Zhan a/k/a Jimmy Zhan, is the Equitable/ Putative Owner of Beauty

 Lover Express, Inc.



                                                67
Case 1:19-cv-02026-FB-CLP Document 45 Filed 04/30/20 Page 68 of 69 PageID #: 542



 XXXII.         As and for the Thirty- Second Cause of Action Declaratory Judgment that co-

 defendant Jessica Yang a/k/a Yang Xiao Geng a/k/a Jessica Qiao is the Equitable/ Putative Owner

 of Beauty Lover Express, Inc.

  XXXIII.       As and for the Thirty-Third Cause of Action an Order of Attachment over and

 against the Office Condominium located at: 33-70 Prince Street, Unit CA28, Queens County, City

 and State of New York, 11354, known on the tax maps as Queens Block 4946, Lot 1127 (Entire

 Lot) CA28.

XXXIV.          As and for the Thirty-Fourth Cause of Action Piercing the Corporate Veil of ZME

 Galaxy Corp, to attach liability to Edmund Zhan, as well as, adding and abeting fraudulent

 conveyances of Jessica Yang a/k/a Yang Xiao Geng a/k/a Jessica Qiao and/or Yi Q. Zhan a/k/a

 Yi Qiang Zhan a/k/a Jimmy Zhan, a money judgment over and against Edmund Zhan, in an

 amount to be determined at trial but not expected to be less than one million, seven hundred and

 ninety-thousand, eight hundred and sixty-one dollars ($1,790,861.31) and thirty-one cents.

 XXXV.          As and for the Thirty-Fifth Cause of Action Piercing the Corporate Veil of ZME

 Galaxy Corp, to attach liability to Jessica Yang a/k/a Yang Xiao Geng a/k/a Jessica Qiao and/or

 Yi Q. Zhan a/k/a Yi Qiang Zhan a/k/a Jimmy Zhan, a money judgment over and against, Jessica

 Yang a/k/a Yang Xiao Geng a/k/a Jessica Qiao and/or Yi Q. Zhan a/k/a Yi Qiang Zhan a/k/a

 Jimmy Zhan in an amount to be determined at trial but not expected to be less than one million,

 seven hundred and ninety-thousand, eight hundred and sixty-one dollars ($1,790,861.31) and

 thirty-one cents.




                                                68
Case 1:19-cv-02026-FB-CLP Document 45 Filed 04/30/20 Page 69 of 69 PageID #: 543



XXXVI.          Along with such For such other and further relief that this Court deems just,

 necessary and proper, including legal fees and costs

        DATED : New York, New York
                March 25, 2020
                                              Respectfully Submitted,

                                      LAW OFFICES OF PETER SVERD, PLLC


                                         By: ______________________
                                             PETER SVERD, ESQ.
                                             (PS0406)
                                             Attorneys for Plaintiff
                                             225 Broadway, Ste. 613
                                             New York, NY 10007
                                             PH: (646) 751-8743
                                             Psverd@sverdlawfirm.com




                                                69
